Exhibit 10.1

 

EXECUTION VERSION

 

 

$1,500,000,000

 

364-DAY CREDIT AGREEMENT

 

dated as of

 

August 22, 2018

 

among

 

CUMMINS INC.,

 

The SUBSIDIARY BORROWERS Referred to Herein,

 

The LENDERS Party Hereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Swingline Lender,

 

BANK OF AMERICA, N.A., and

ING BANK N.V., DUBLIN BRANCH,
as Syndication Agents and Swingline Lenders,

 

and


CITIBANK, N.A., and

HSBC BANK USA, NATIONAL ASSOCIATION,

as Documentation Agents and Swingline Lenders



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, 
ING BANK N.V., DUBLIN BRANCH,
CITIBANK, N.A. and
HSBC SECURITIES (USA) INC.,
as Joint Bookrunners and Joint Lead Arrangers

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

 

ARTICLE 1

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

21

Section 1.03.

Terms Generally

21

Section 1.04.

Accounting Terms; GAAP

21

 

 

 

ARTICLE 2

THE CREDITS

 

 

 

Section 2.01.

Commitments

22

Section 2.02.

Loans and Borrowings

22

Section 2.03.

Requests for Revolving Borrowings

23

Section 2.04.

Swingline Loans

24

Section 2.05.

[Reserved]

26

Section 2.06.

Funding of Borrowings

26

Section 2.07.

Interest Elections

26

Section 2.08.

Termination and Reduction of Commitments

28

Section 2.09.

Repayment of Loans; Term Loan Conversion; Evidence of Debt

29

Section 2.10.

Prepayment of Loans

30

Section 2.11.

Fees

30

Section 2.12.

Interest

31

Section 2.13.

Alternate Rate of Interest

32

Section 2.14.

Increased Costs

33

Section 2.15.

Break Funding Payments

34

Section 2.16.

Taxes

35

Section 2.17.

Foreign Subsidiary Costs

38

Section 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

38

Section 2.19.

Mitigation Obligations; Replacement of Lenders

40

Section 2.20.

Currency Equivalents

41

Section 2.21.

Margin Determinations

41

Section 2.22.

Illegality

43

Section 2.23.

Defaulting Lenders

44

Section 2.24.

[Reserved]

45

Section 2.25.

Increase in the Aggregate Commitments

45

 

i

--------------------------------------------------------------------------------


 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Organization; Powers

46

Section 3.02.

Authorization

47

Section 3.03.

Enforceability

47

Section 3.04.

Governmental Approvals

47

Section 3.05.

Financial Statements

47

Section 3.06.

Litigation; Compliance with Laws

48

Section 3.07.

Federal Reserve Regulations

48

Section 3.08.

No Regulatory Restrictions on Borrowing

48

Section 3.09.

[Reserved]

48

Section 3.10.

[Reserved]

48

Section 3.11.

[Reserved]

48

Section 3.12.

Beneficial Owernship Certification

48

Section 3.13.

Anti-Corruption Laws and Sanctions

48

 

 

 

ARTICLE 4

CONDITIONS

 

 

 

Section 4.01.

Effective Date

49

Section 4.02.

Each Credit Event

50

Section 4.03.

First Borrowing by Each Eligible Subsidiary

51

Section 4.04.

Term Loan Conversion Date

51

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01.

Existence; Businesses and Properties

52

Section 5.02.

Insurance

52

Section 5.03.

Taxes

53

Section 5.04.

Financial Statements, Reports, Etc.

53

Section 5.05.

Litigation and Other Notices

54

Section 5.06.

Maintaining Records; Access to Properties and Inspections

55

Section 5.07.

Use of Proceeds

55

Section 5.08.

Compliance with Laws

56

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

 

 

 

Section 6.01.

Negative Pledge

56

Section 6.02.

Mergers, Consolidations, and Sales of Assets

58

Section 6.03.

Priority Indebtedness

58

 

 

 

ARTICLE 7

FINANCIAL COVENANT

 

 

 

Section 7.01.

Debt to Total Capital

58

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8

EVENTS OF DEFAULT

 

ARTICLE 9

THE AGENTS

 

 

 

Section 9.01.

Appointment and Authorization of Administrative Agent

61

Section 9.02.

Rights and Powers of Administrative Agent as a Lender

61

Section 9.03.

Limited Duties and Responsibilities of Administrative Agent

61

Section 9.04.

Authority of Administrative Agent to Rely on Certain Writings, Statements and
Advice

62

Section 9.05.

Sub-Agents and Related Parties

62

Section 9.06.

Resignation; Successor Administrative Agent

62

Section 9.07.

Credit Decisions by Lenders

63

Section 9.08.

Administrative Agent’s Fee

63

Section 9.09.

Other Agents

63

Section 9.10

Certain ERISA Matters

63

 

 

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

 

 

Section 10.01.

Organization; Powers

64

Section 10.02.

Authorization

64

Section 10.03.

Enforceability

65

Section 10.04.

Taxes

65

 

 

 

ARTICLE 11

GUARANTY

 

 

 

Section 11.01.

The Guaranty

65

Section 11.02.

Guaranty Unconditional

65

Section 11.03.

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances

66

Section 11.04.

Waiver by the Company

66

Section 11.05.

Subrogation

66

Section 11.06.

Stay of Acceleration

66

Section 11.07.

Continuing Guaranty

67

 

 

 

ARTICLE 12

MISCELLANEOUS

 

 

 

Section 12.01.

Notices

67

Section 12.02.

Waivers; Amendments

68

Section 12.03.

Expenses; Indemnity; Damage Waiver

70

Section 12.04.

Successors and Assigns

71

Section 12.05.

Survival

76

Section 12.06.

Counterparts; Integration; Effectiveness

76

Section 12.07.

Severability

77

 

iii

--------------------------------------------------------------------------------


 

Section 12.08.

Right of Set-off

77

Section 12.09.

Governing Law; Jurisdiction; Consent to Service of Process

77

Section 12.10.

WAIVER OF JURY TRIAL

78

Section 12.11.

Judgment Currency

78

Section 12.12.

Headings

78

Section 12.13.

Confidentiality

78

Section 12.14.

USA Patriot Act Notification

79

Section 12.15.

No Fiduciary Duty

79

Section 12.16.

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

80

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

Schedule 2.01A

—

Commitments

Schedule 2.01B

—

Swingline Commitments

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B-1

—

Form of Opinion of Company’s External Counsel

Exhibit B-2

—

Form of Opinion of Company’s Internal Counsel

Exhibit B-3A

—

Form of Opinion of Original Subsidiary Borrower’s Counsel

 

 

(United Kingdom)

Exhibit B-3B

—

Form of Opinion of Original Subsidiary Borrowers’ Counsel

 

 

(Netherlands)

Exhibit C

—

Form of Opinion of Eligible Subsidiary’s Counsel

Exhibit D

—

Form of Election to Participate

Exhibit E

—

Form of Election to Terminate

Exhibit F

—

Form of Compliance Certificate

Exhibit G

—

Form of Commitment Increase Supplement

Exhibit H

—

Form of New Lender Supplement

 

v

--------------------------------------------------------------------------------


 

364-DAY CREDIT AGREEMENT dated as of August 22, 2018 among CUMMINS INC., the
SUBSIDIARY BORROWERS referred to herein, the LENDERS party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent and Swingline Lender and BANK OF
AMERICA, N.A., ING BANK N.V., DUBLIN BRANCH, CITIBANK, N.A. and HSBC BANK USA,
NATIONAL ASSOCIATION, as Swingline Lenders (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this
“Agreement”).

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Margin” has the meaning assigned to such term in Section 2.21.

 

“Adjusted LIBO Rate” means (a) with respect to any Euro-Currency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Euro-Currency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum equal to the LIBO
Rate for such Interest Period.

 

“Administrative Agent” means JPMCB and its Affiliates, as applicable, in each
case in its capacity as administrative agent for the Lenders hereunder, provided
that the rights of the Administrative Agent under Article 8, Section 12.02 and
Section 12.04 shall be exercised solely by JPMCB (or its successors) in its
capacity as Administrative Agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, each Syndication Agent and each
Documentation Agent.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Euro-Dollar Business Day, on the
immediately preceding Euro-Dollar Business Day) plus

 

--------------------------------------------------------------------------------


 

1%, provided that for the purpose of this definition, the Adjusted LIBO Rate for
any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is
not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

“Alternative Currency” means Euro or Pound Sterling.

 

“Alternative Currency Loan” means a Loan that is made in an Alternative Currency
pursuant to the applicable Borrowing Request (or request pursuant to
Section 2.04).  Any Loan made in the currency of a Participating Member State
before the date on which such Participating Member State adopts the Euro as its
currency (the “Entry Date”) and still outstanding on the Entry Date shall be
prepaid on the last day of the Interest Period applicable thereto on the Entry
Date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Credit Parties or their respective subsidiaries from
time to time concerning or relating to bribery or corruption.

 

“Applicable Lending Office” means, with respect to any Lender, (a) in the case
of its ABR Loans, its Domestic Lending Office, (b) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office and (c) in the case of its
Swingline Loans, its Swingline Lending Office.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.23 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or
Euro-Currency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable ABR Margin or Euro-Currency Margin or the
Commitment Fee Rate, respectively, in each case as determined for such day in
accordance with Section 2.21.

 

“Approved Fund” has the meaning assigned to such term in Section 12.04.

 

“Approved Jurisdiction” means (i) the United States, (ii) England and Wales in
the United Kingdom, (iii) the Netherlands and (iv) any other jurisdiction
approved for this purpose by each of the Lenders.

 

“Arranger” means each of JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, ING Bank N.V., Dublin Branch, Citibank, N.A., and
HSBC Securities

 

2

--------------------------------------------------------------------------------


 

(USA) Inc., each in its capacity as a joint bookrunner and joint lead arranger
under this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of each party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments in whole.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that, for avoidance of doubt, a Bankruptcy Event shall not result
solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) in the case of a solvent person, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Person is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case, where such action does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any obligations of such Person hereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

3

--------------------------------------------------------------------------------


 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“BofA” means Bank of America, N.A., a national banking association.

 

“Borrower” means the Company or any Subsidiary Borrower, as the context may
require, and their respective successors, and “Borrowers” means all of the
foregoing.  When used in relation to any Loan, references to “the Borrower” are
to the particular Borrower to which such Loan is or is to be made.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Euro-Currency Loans, denominated
in the same currency and as to which a single Interest Period is in effect,
(b) a Swingline Loan, or (c) from and after the Term Loan Conversion Date, any
Revolving Loans converted into Term Loans pursuant to Section 2.09(a) of the
same Type, made, converted or continued on the same date and, in the case of
Euro-Currency Loans, denominated in the same currency and as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date of this
Agreement (without giving effect to the phase-in of the effectiveness of any
amendments to GAAP that have been adopted as of the date of this Agreement), and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the date of this Agreement
(without giving effect to the phase-in of the effectiveness of any amendments to
GAAP that have been adopted as of the date of this Agreement).

 

“Change in Control” means that (a) any Person or group of persons within the
meaning of Section 13(d)(3) of the Securities Exchange Act of 1934 becomes the
beneficial owner, directly or indirectly, of 30% or more of the outstanding
common stock of the Company or (b) individuals who constitute the Continuing
Directors cease for any reason to constitute at least a majority of the board of
directors of the Company (which, for the purpose of this definition, shall be
deemed not to mean any committee of the board of directors of the Company).

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines,

 

4

--------------------------------------------------------------------------------


 

requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“CLO” has the meaning assigned to such term in Section 12.04.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate Dollar
Amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.08, (b) increased
from time to time pursuant to Section 2.25 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04.  The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01A, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable.  The initial aggregate
amount of the Lenders’ Commitments is $1,500,000,000.

 

“Commitment Fee Rate” has the meaning assigned to such term in Section 2.21.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.25(a).

 

“Commitment Increase Supplement” means a supplement to this Agreement
substantially in the form of Exhibit G attached hereto.

 

“Commitment Termination Date” means August 21, 2019.

 

“Company” means Cummins Inc., an Indiana corporation.

 

“Consolidated” means, as applied to any financial or accounting term with
respect to any Person, such term determined on a consolidated basis in
accordance with GAAP for such Person and all consolidated subsidiaries thereof.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Company in its
Consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Total Capital” means, with respect to the Company on any date, the
sum of (x) Total Debt plus (y) consolidated shareholders’ equity of the Company
and its Subsidiaries (including, for the avoidance of doubt, noncontrolling
interests), Consolidated in accordance

 

5

--------------------------------------------------------------------------------


 

with GAAP (excluding for this purpose the impact of accumulated other
comprehensive income or loss), in each case determined as of such date.

 

“Continuing Director” means any member of the board of directors of the Company
who is (i) a director of the Company on the date of this Agreement,
(ii) nominated by the board of directors of the Company or (iii) appointed or
otherwise approved by directors referred to in clauses (i) and (ii).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Party” means the Company and each other Borrower.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Domestic
Business Days of the date required to be funded or paid, to (i) fund all or any
portion of its Loans, (ii) fund all or any portion of its participations in
Swingline Loans or (iii) pay over to any Lender Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s reasonable determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or the
Administrative Agent and the Company in writing, or has made a public statement
to the effect, that it does not intend or expect to comply with all or any
portion of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s
reasonable determination that a condition precedent (specifically identified and
including the particular default, if any) to funding under this Agreement cannot
be satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Domestic Business Days after request by the
Administrative Agent or the Company, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Swingline Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s or the Company’s receipt of such certification in form
and substance satisfactory to it, or (d) has become (or has a Parent that has
become) the subject of a Bankruptcy Event and/or a Bail-In Action.

 

“Disqualified Institution” has the meaning assigned to such term in
Section 12.04.

 

“Documentation Agents” means each of Citibank, N.A. and HSBC Bank USA, National
Association in its capacity as documentation agent in respect of this Agreement.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Dollar Amount” means, at any time:

 

6

--------------------------------------------------------------------------------


 

(a)                                 with respect to any Dollar-Denominated Loan,
the principal amount thereof then outstanding; and

 

(b)                                 with respect to any Alternative Currency
Loan, the principal amount thereof then outstanding in the relevant Alternative
Currency, converted to Dollars in accordance with Section 2.20(a).

 

“Dollar-Denominated Loan” means a Loan that is made in Dollars.

 

“Dollar-Denominated Revolving Borrowing” means a Revolving Borrowing denominated
in Dollars.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Lender may hereafter designate as its Domestic Lending Office by
notice to the Company and the Administrative Agent.

 

“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 12.02).

 

“Election to Participate” means an Election to Participate substantially in the
form of Exhibit D.

 

“Election to Terminate” means an Election to Terminate substantially in the form
of Exhibit E.

 

“Eligible Subsidiary” means any Wholly-Owned Consolidated Subsidiary organized
under the laws of an Approved Jurisdiction (i) as to which an Election to
Participate shall have been delivered to the Administrative Agent and (ii) as to
which an Election to Terminate with respect to such Election to Participate
shall not have been delivered to the Administrative Agent.  Each such Election
to Participate and Election to Terminate shall be duly executed on behalf of

 

7

--------------------------------------------------------------------------------


 

such Wholly-Owned Consolidated Subsidiary and the Company in such number of
copies as the Administrative Agent may request.  If at any time a Subsidiary
theretofore designated as an Eligible Subsidiary no longer qualifies as a
Wholly-Owned Consolidated Subsidiary, the Company shall cause to be delivered to
the Administrative Agent an Election to Terminate terminating the status of such
Subsidiary as an Eligible Subsidiary.  The delivery of an Election to Terminate
shall not affect any obligation of an Eligible Subsidiary theretofore incurred
or the Company’s guarantee thereof.  The Administrative Agent shall promptly
give notice to the Lenders of the receipt of any Election to Participate or
Election to Terminate.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (c) the
incurrence by the Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (d) the receipt
by the Company or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan, (e) the incurrence by the Company or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (f) the

 

8

--------------------------------------------------------------------------------


 

receipt by the Company or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent” within the meaning of
Title IV of ERISA or in “endangered” or in “critical” status within the meaning
of Section 432 of the Code or Section 305 of ERISA; (g) a determination that any
Plan is or is reasonably expected to be in “at risk” status (within the meaning
of Section 430 of the Code or Section 303 of ERISA); (h) the conditions
contained in Section 303(k)(1)(A) of ERISA for imposition of a lien shall have
been met with respect to any Plan; (i) the cessation of operations at a facility
of the Company or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; or (j) a Foreign Plan Event.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” means the single currency of the Participating Member States.

 

“Euro-Currency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (except pursuant to
clause (c) of the definition of “Alternate Base Rate”).

 

“Euro-Currency Business Day” means a Euro-Dollar Business Day; provided that
(a) when used in connection with an Alternative Currency Loan denominated in an
Alternative Currency, the term “Euro-Currency Business Day” shall exclude any
day on which banks are not open for dealings in deposits in the applicable
currency in the London interbank market and (b) when used in connection with any
Loan denominated in Euro, the term “Euro-Currency Business Day” shall exclude
any day on which the TARGET2 payment system is not open for the settlement of
payment in Euro.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Borrower and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies and/or to
different Borrowers, in which case all references herein to the Euro-Currency
Lending Office of such Lender shall be deemed to refer to any or all of such
offices, as the context may require.

 

“Euro-Currency Loan” means a Euro-Dollar Loan or an Alternative Currency Loan.

 

“Euro-Currency Margin” means the applicable rate determined in accordance with
Section 2.21.

 

“Euro-Dollar”, when used in reference to any Loan or Borrowing made in Dollars,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate

 

9

--------------------------------------------------------------------------------


 

determined by reference to the Adjusted LIBO Rate (except pursuant to clause
(c) of the definition of “Alternate Base Rate”).

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower under any Loan Document, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, (b) any branch profits taxes imposed by the United States of
America, or any similar tax imposed by any other jurisdiction described in
clause (a) above, (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by the Company under Section 2.19(b)), any withholding tax
that (i) is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new Applicable
Lending Office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from any Borrower with
respect to such withholding tax pursuant to Section 2.16(a) or (ii) is
attributable to such Foreign Lender’s failure to comply with Section 2.16(e),
(f) and (g), and (d) Taxes resulting from FATCA.

 

“Existing Credit Agreement” means the 364-Day Credit Agreement dated as of
September 5, 2017, as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, among the Company, as borrower, the
subsidiary borrowers party thereto, the lenders party thereto and JPMorgan Chase
Bank, N.A. as administrative agent.

 

“Exiting Lender” means each lender under the Existing Credit Agreement that
executes and delivers to the Administrative Agent an Exiting Lender Signature
Page (if any).

 

“Exiting Lender Signature Page” means each signature page to this Agreement on
which it is indicated that the Exiting Lender executing the same shall cease to
be a party to the Existing Credit Agreement on the Effective Date (if any).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Euro-Dollar Business Day
by the NYFRB as the federal funds effective rate, provided that if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or assistant treasurer.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

 

“Foreign Plan” shall mean any benefit plan maintained or contributed to by the
Company or any Subsidiary that, under applicable law other than the laws of the
United States or any political subdivision thereof, is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority; (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments; (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan; (d) the incurrence of
any liability by the Company or any Subsidiary under applicable law on account
of the complete or partial termination of such Foreign Plan or the complete or
partial withdrawal of any participating employer therein; or (e) the occurrence
of any transaction that is prohibited under any applicable law and that could
reasonably be expected to result in the incurrence of any liability by the
Company or any Subsidiary, or the imposition on the Company or any Subsidiary of
any fine, excise tax or penalty resulting from any noncompliance with any
applicable law.

 

“GAAP” means generally accepted accounting principles in the United States as
described in Section 1.04.

 

“Governmental Authority” means the government of the United States of America,
any other nation, any supranational body or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government, including any applicable supranational bodies (such as
the European Union or the European Central Bank).

 

“Guarantee” of or by any Person means, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the primary obligor so as
to enable the primary obligor to pay such Indebtedness; provided, however, that,
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of

 

11

--------------------------------------------------------------------------------


 

business.  It is understood and agreed that the amount of any Guarantee of or by
any Person shall be deemed to be the lower of (a) the amount of Indebtedness in
respect of which such Guarantee exists and (b) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guarantee.

 

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Date” has the meaning assigned to such term in Section 2.25(a).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.25(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations of such Person as an account party in respect of letters of
credit and bankers’ acceptances and (i) net obligations under Swap Agreements. 
The Indebtedness of any Person shall also include the Indebtedness of any
partnership in which such Person is a general partner, except to the extent that
recourse against such general partner (as a general partner) has been
contractually waived or limited.  Notwithstanding the foregoing, the term
“Indebtedness”, in respect of the Company and its Subsidiaries, shall not
include (i) deferred compensation and employee benefit obligations for officers
and employees of the Company or any of its Subsidiaries, (ii) trade and similar
payables and accrued expenses or liabilities incurred in the ordinary course of
business, (iii) any customary earnout or holdback in connection with an
acquisition not prohibited by this Agreement, (iv) any obligations in respect of
customer advances held in the ordinary course of business, (v) performance
bonds, performance guarantees or similar obligations (or contingent
reimbursement obligations in respect of bank guarantees or letters of credit in
lieu thereof) entered into in the ordinary course of business or (vi) any
Indebtedness that has been discharged and/or defeased, provided that funds in an
amount equal to all such Indebtedness (including interest and any other amounts
required to be paid to the holders thereof in order to give effect to such
discharge and/or defeasance) have been irrevocably deposited with a trustee for
the benefit of the relevant holders of such Indebtedness.  If any Indebtedness
is limited to recourse against a particular asset or assets of a Person, the
amount of the corresponding Indebtedness shall be equal to the lesser of the
amount of such Indebtedness and the fair market value of such asset or assets,
as determined by the Company in good faith, at the date for determination of the
amount of such Indebtedness.  For all purposes of this Agreement, the amount of
Indebtedness of the Company and its Subsidiaries shall be

 

12

--------------------------------------------------------------------------------


 

calculated without duplication of guaranty obligations of the Company or any
Subsidiary in respect thereof.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Borrower
under this Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Euro-Currency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Euro-Currency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

 

“Interest Period” means, with respect to any Euro-Currency Borrowing, the period
commencing on the date of such Borrowing and ending on the same day of the next
week (herein, a “weekly period”) or on the numerically corresponding day in the
calendar month that is one, two, three, or six months, or (subject to the
availability to each Lender of matching deposits for such periods in the London
interbank market) twelve months thereafter, as the Borrower may elect; provided
that: (a) if any Interest Period would end on a day other than a Euro-Currency
Business Day, such Interest Period shall be extended to the next succeeding
Euro-Currency Business Day unless (except in the case of a weekly period) such
next succeeding Euro-Currency Business Day would fall in the next calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Currency Business Day; and (b) any Interest Period (other than a weekly
period) pertaining to a Euro-Currency Borrowing that commences on the last
Euro-Currency Business Day of a calendar month (or on a day for which there is
no numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Euro-Currency Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter,
other than for purposes of Section 4.02, shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
demonstrable error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, at such time.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association.

 

13

--------------------------------------------------------------------------------


 

“Lender Party” means the Administrative Agent, any Swingline Lender or any other
Lender.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lenders.

 

“LIBO Rate” means, with respect to any Euro-Currency Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Euro-Currency Business Days prior to the commencement of such Interest Period
(or, in the case of a Swingline Borrowing, on the date of commencement of such
Interest Period), as the rate for deposits in Dollars or the relevant
Alternative Currency with a maturity comparable to such Interest Period;
provided that if the LIBO Screen Rate shall not be available for such Interest
Period for such currency at such time (an “Impacted Interest Period”) but rates
are then available on the Screen for other periods for such currency, then the
LIBO Rate shall be the Interpolated Rate; provided, that if any LIBO Rate
determined in accordance with the foregoing shall be less than zero, the LIBO
Rate shall be deemed to be zero for all purposes of this Agreement.

 

“LIBO Screen Rate” means, for any day and time, with respect to any
Euro-Currency Borrowing for any Interest Period, the London interbank offered
rate as administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for the applicable currency for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or Screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion), provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in or on such
asset and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, but excluding, for the avoidance of doubt, any operating lease.

 

“Loan Documents” means this Agreement, any amendment thereto, each Election to
Participate and any promissory notes issued to any Lender hereunder.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries
taken as a whole, (b) the ability of the Company to perform any of its material
obligations under the Loan Documents or (c) the validity or enforceability of,
or the rights of or remedies available to the Lenders under, the Loan Documents;
provided, however, that events, circumstances, changes, effects or

 

14

--------------------------------------------------------------------------------


 

conditions with respect to the Company and its Subsidiaries disclosed in any
Form 10-K, Form 10-Q or Form 8-K filed by the Company with the Securities and
Exchange Commission prior to August 22, 2018 shall not constitute a “Material
Adverse Effect” to the extent so disclosed.

 

“Maturity Date” means the Commitment Termination Date, unless a Term Loan
Election has been made and the Term Loan Conversion Date has occurred, in which
case “Maturity Date” means the first anniversary of the Commitment Termination
Date.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate
contributes or with respect to which the Company or any ERISA Affiliate has any
liability.

 

“New Lender” has the meaning assigned to such term in Section 2.25(b).

 

“New Lender Supplement” has the meaning assigned to such term in
Section 2.25(c).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Euro-Currency Business Day, for the
immediately preceding Euro-Currency Business Day); provided that if none of such
rates are published for any day that is a Euro-Currency Business Day, the term
“NYFRB Rate” means the rate quoted for such day for a federal funds transaction
quoted at 11:00 a.m., New York City time, on such day received by the
Administrative Agent from a federal funds broker unaffiliated with the
Administrative Agent of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Original Subsidiary Borrower” means each of CMI Global Equity Holdings C.V., a
limited partnership organized under the laws of the Netherlands, Cummins EMEA
Holdings Limited, a company incorporated under the laws of England and Wales in
the United Kingdom and CMI Global Equity Holdings B.V., a company incorporated
under the laws of the Netherlands.  The Company may, by delivery to the
Administrative Agent of an Election to Terminate, terminate the status of any of
the above-listed Subsidiaries as an Original Subsidiary Borrower.  The delivery
of an Election to Terminate shall not affect any obligation of an Original
Subsidiary Borrower theretofore incurred or the Company’s guarantee thereof. 
The Administrative Agent shall promptly give notice to the Lenders of the
receipt of any such Election to Terminate.

 

“Other Taxes” means any and all present or future stamp, documentary, or filing
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of or registration of, or otherwise with respect to, any Loan
Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking

 

15

--------------------------------------------------------------------------------


 

offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Euro-Dollar Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participant” has the meaning set forth in Section 12.04.

 

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

 

“Participating Member States” means those members of the European Union from
time to time which adopt a single, shared currency.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, and in respect of which the
Company or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Pound Sterling” means the lawful currency of the United Kingdom.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as reasonably determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
reasonably determined by the Administrative Agent). Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced or quoted as being effective.

 

“Priority Indebtedness” shall mean, at any time, without duplication, (i) the
aggregate principal amount of all Indebtedness of the Company then outstanding
which Indebtedness is secured by Liens on property and assets of the Company or
any Subsidiary (other than Indebtedness secured by Liens described in
(a) through (l) of Section 6.01), and (ii) the aggregate principal amount of all
outstanding Indebtedness of all Subsidiaries (other than (x) Indebtedness
hereunder, (y) Indebtedness of Subsidiaries payable to the Company or any
Wholly-Owned Consolidated Subsidiary and (z) any unsecured Guarantee of
Indebtedness issued by the

 

16

--------------------------------------------------------------------------------


 

Company; provided that such Subsidiary shall also have guaranteed the
obligations hereunder on or prior to the date on which such Guarantee is given).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Register” has the meaning set forth in Section 12.04.

 

“Regulation D” shall mean Regulation D of the Board, as the same is from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” shall mean Regulation U of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board, as from time to time in
effect, and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time or, from and
after the Term Loan Conversion Date, Lenders holding Loans representing more
than 50% of the aggregate outstanding Dollar Amount of the Loans at such time
(exclusive in each case of the Commitment(s), Revolving Credit Exposure(s) and
Loan(s), as applicable, of Defaulting Lenders).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding Dollar Amount of such Lender’s Revolving Loans and the
aggregate Dollar Amount of its Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.03.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, Her
Majesty’s Treasury of the United Kingdom or Canada and (b) any Person owned or
controlled by any such Person or Persons described in the foregoing clause (a).

 

17

--------------------------------------------------------------------------------


 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, Canada or Her Majesty’s Treasury
of the United Kingdom.

 

“Screen” means (a) with respect to Dollar-Denominated Loans, the Reuters
“LIBOR01” screen displaying the London interbank offered rate as administered by
ICE Benchmark Administration and (b) with respect to Alternative Currency Loans,
the Reuters screen selected by the Administrative Agent that displays rates for
interbank deposits in the appropriate Alternative Currency or, in the case of
either (a) or (b), any successor or substitute screen provided by Reuters, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Administrative Agent from time to time in its reasonable discretion (and
consistent with any such determination by the Administrative Agent generally
under substantially similar credit facilities for which it acts as
administrative agent) for purposes of providing quotations of interest rates
applicable to deposits in the London interbank market.

 

“Securitization Financing” means, at any date, the aggregate amount of financing
raised through securitization transactions by the Company and its Consolidated
Subsidiaries and outstanding at such date to the extent the same do not give
rise to Indebtedness of the Company or a Consolidated Subsidiary.

 

“Significant Subsidiary” means any Subsidiary (which term, as used in this
definition, includes such Subsidiary’s subsidiaries) which meets any of the
following conditions:

 

(i)                                     the Company’s and the other
Subsidiaries’ outstanding investments in and advances to such Subsidiary exceed
10% of the Consolidated total assets of the Company, in each case as of the end
of the most recently completed fiscal year of the Company for which financial
statements have been delivered pursuant to Section 5.04(a);

 

(ii)                                  the total assets (after intercompany
eliminations) of such Subsidiary exceed 10% of the Consolidated total assets of
the Company as of the end of the most recently completed fiscal year of the
Company for which financial statements have been delivered pursuant to
Section 5.04(a);

 

(iii)                               the net sales of such Subsidiary (after
intercompany eliminations) exceed 10% of the Consolidated net sales of the
Company for the most recently completed fiscal year of the Company for which
financial statements have been delivered pursuant to Section 5.04(a); or

 

(iv)                              any Subsidiary with or into which a
Significant Subsidiary is merged or which has acquired all or substantially all
the assets of a Significant Subsidiary in either case pursuant to a transaction
permitted by Section 6.02; provided, however, that such Subsidiary shall cease
to be a Significant Subsidiary at the time of delivery pursuant to
Section 5.04(a) of financial statements covering the fiscal year in which such
transaction

 

18

--------------------------------------------------------------------------------


 

occurred unless one of the conditions set forth in clauses (i), (ii) or
(iii) above is satisfied with respect to such Subsidiary.

 

“Spot Rate” means, for any Alternative Currency on any day, the average of the
Administrative Agent’s spot buying and selling rates for the exchange of such
Alternative Currency and Dollars as of approximately 11:00 A.M. (London time) on
such day.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
Regulation D.  Euro-Currency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“subsidiary” means, with respect to any Person (herein referred to as the
“parent”), any corporation, association or other business entity of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held by the parent or one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Company.

 

“Subsidiary Borrower” means each Original Subsidiary Borrower and each Eligible
Subsidiary, and “Subsidiary Borrowers” means all or any combination of the
foregoing as the context may require.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof, as such amount may be increased
from time to time upon request of the Borrower with the written consent of such
Lender, (ii) if such Lender has been designated as a Swingline Lender pursuant
to Section 2.04(d), the amount set forth in the written agreement among such
Lender, the Company and the Administrative Agent setting forth such designation
or (iii) if such Lender has entered into an Assignment and Assumption, the
amount set forth for such Lender as its Swingline commitment in the Register
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).

 

19

--------------------------------------------------------------------------------


 

“Swingline Exposure” means, at any time, the aggregate Dollar Amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b), if such Lender shall be a Swingline Lender, the aggregate principal amount
of all Swingline Loans made by such Lender outstanding at such time (to the
extent that the other Lenders shall not have funded their participations in such
Swingline Loans).

 

“Swingline Lender” means (a) each of BofA, Citibank, N.A. or any of its
affiliates, HSBC Bank USA, National Association, ING Bank N.V., Dublin Branch
and JPMCB in its capacity as lender of Swingline Loans hereunder and (b) any
other Lender that is designated as a Swingline Lender in accordance with
Section 2.04(d).

 

“Swingline Lending Office” means, as to each Swingline Lender, its office
located at its address set forth in its Administrative Questionnaire (or
identified in its Administrative Questionnaire as its Swingline Lending Office)
or such other office as such Swingline Lender may hereafter designate as its
Swingline Lending Office by notice to the Company and the Administrative Agent.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of BofA and ING Bank N.V., Dublin Branch in its
capacity as syndication agent in respect of this Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term Loan” means a Revolving Loan converted into a term loan under
Section 2.09(a).

 

“Term Loan Conversion Date” has the meaning assigned to it in Section 2.09(a).

 

“Term Loan Election” has the meaning assigned to it in Section 2.09(a).

 

“Total Debt” means, with respect to the Company on any date, all indebtedness
for borrowed money of the Company and its Subsidiaries, Consolidated in
accordance with GAAP, excluding, for the avoidance of doubt, intercompany
indebtedness.

 

“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents and the borrowing of Loans hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“United States” or “U.S.” means the United States of America, including the
States thereof and the District of Columbia, but excluding its territories and
possessions.

 

20

--------------------------------------------------------------------------------


 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares) are at the time owned by the Company or one or
more Wholly-Owned Consolidated Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                          Classification of Loans and Borrowings. 
For purposes of this Agreement, Loans may be classified and referred to by
Class (e.g., a “Revolving Loan” or a “Term Loan”) or by Type (e.g., an “ABR
Loan”) or by Class and Type (e.g., an “ABR Revolving Loan” or an “ABR Term
Loan”).  Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing” or a “Term Loan Borrowing”) or by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., an “ABR Revolving Borrowing” or an “ABR
Term Loan Borrowing”).

 

Section 1.03.                          Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall” and the word “permit” shall be construed to have the
same meaning and effect as the word “suffer”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein), (c) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

Section 1.04.                          Accounting Terms; GAAP.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in

 

21

--------------------------------------------------------------------------------


 

accordance with GAAP as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company wishes to amend any
provision hereof to eliminate the effect of any change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Company that
the Required Lenders wish to amend any provision hereof for such purpose), then
such provision shall be applied on the basis of GAAP in effect immediately
before the relevant change became effective, until either such notice is
withdrawn or such provision is amended in a manner satisfactory to the Company
and the Required Lenders; provided, further, that any obligations relating to a
lease that was accounted for by the Company or any of its Subsidiaries in
accordance with GAAP as an operating lease as of the Effective Date (without
giving effect to the phase-in of the effectiveness of any amendments to GAAP
that have been adopted as of the date of this Agreement) and any operating lease
entered into after the Effective Date by the Company or any of its Subsidiaries
that would under GAAP as in effect on the Effective Date (without giving effect
to the phase-in of the effectiveness of any amendments to GAAP that have been
adopted as of the date of this Agreement) have been accounted for as an
operating lease shall be accounted for as obligations relating to an operating
lease and not as capital lease obligations (other than for purposes of the
preparation and delivery of financial statements).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.                          Commitments.  Subject to the terms and
conditions set forth herein, each Lender agrees to make Revolving Loans
denominated in Dollars or in an Alternative Currency as the applicable Borrower
elects pursuant to Section 2.03 to such Borrower from time to time during the
Availability Period; provided that, immediately after each such Loan is made,
the amount of each Lender’s Revolving Credit Exposure shall not exceed such
Lender’s Commitment.  Within the foregoing limits and subject to the terms and
conditions set forth herein, any Borrower may borrow, prepay and reborrow
Revolving Loans.

 

Section 2.02.                          Loans and Borrowings.  (a) Each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans made by
the Lenders ratably in accordance with their respective Commitments.  The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Each Lender may, at its
option, make any Loan available to any foreign Subsidiary Borrower by causing
any foreign or domestic branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such foreign Subsidiary Borrower to repay such Loan in accordance with the terms
of this Agreement. For the avoidance of doubt, Bank of America Merrill Lynch
International is a designated Affiliate of Bank of America, N.A. for the purpose
of lending to certain foreign Subsidiary Borrowers.  Any reference to “Bank of
America Merrill Lynch International Limited” is a reference to its successor in
title Bank of America Merrill Lynch International Designated Activity Company
(including, without limitation, its branches) pursuant to and with effect from
the merger between Bank of America Merrill Lynch International Limited and Bank
of America Merrill Lynch International Designated Activity Company that takes
effect in accordance with Chapter II, Title II of Directive (EU) 2017/1132
(which repeals and codifies the Cross-Border Mergers Directive (2005/56/EC)), as
implemented in the United

 

22

--------------------------------------------------------------------------------


 

Kingdom and Ireland.  Notwithstanding anything to the contrary in any Loan
Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted.

 

(b)                     Subject to Section 2.13, each Revolving Borrowing shall
be comprised entirely of ABR Loans or Euro-Currency Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Euro-Currency Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

 

(c)                      At the time that any Revolving Borrowing is made, such
Borrowing shall be (i) in the case of a Dollar-Denominated Revolving Borrowing,
in an aggregate Dollar Amount that is not less than $10,000,000 and an integral
multiple of $1,000,000 and (ii) in the case of a Borrowing denominated in an
Alternative Currency, in an aggregate amount in such Alternative Currency that
is not less than 10,000,000 units of such Alternative Currency and an integral
multiple of 1,000,000 units of such Alternative Currency; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments.  Each Swingline Loan shall be in a
Dollar Amount that is an integral multiple of $100,000 and not less than
$500,000, or, in the case of a Swingline Loan denominated in an Alternative
Currency, in an amount in such Alternative Currency that is an integral multiple
of 100,000 units of such Alternative Currency and not less than 500,000 units of
such Alternative Currency.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten Euro-Currency Borrowings outstanding.

 

(d)                     Notwithstanding any other provision of this Agreement,
the Borrower shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

Section 2.03.                          Requests for Revolving Borrowings.  To
request a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request (a) in the case of a Euro-Dollar Borrowing, by telephone
not later than 11:00 a.m., New York City time, three Euro-Dollar Business Days
before the date of the proposed Borrowing, (b) in the case of an Alternative
Currency Borrowing, by telephone not later than 11:00 a.m., New York City time,
four Euro-Currency Business Days before the date of the proposed Borrowing or
(c) in the case of an ABR Borrowing, by telephone not later than 11:00 a.m., New
York City time, one Domestic Business Day before the date of the proposed
Borrowing. Each such Borrowing Request shall be irrevocable and each such
telephonic Borrowing Request shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

 

(i)                                     the currency and the aggregate amount
(in such currency) of the requested Borrowing;

 

23

--------------------------------------------------------------------------------


 

(ii)                                  the date of such Borrowing, which shall be
a Domestic Business Day in the case of an ABR Revolving Borrowing and a
Euro-Currency Business Day in the case of a Euro-Currency Borrowing;

 

(iii)                               in the case of a Revolving Borrowing in
Dollars, whether such Borrowing is to be an ABR Borrowing or a Euro-Dollar
Borrowing;

 

(iv)                              in the case of a Euro-Currency Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing denominated in Dollars is
specified, then the requested Revolving Borrowing shall be a Euro-Dollar
Borrowing with an Interest Period of one month’s duration.  If no Interest
Period is specified with respect to any requested Euro-Currency Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

Section 2.04.                          Swingline Loans.  (a) Subject to the
terms and conditions set forth herein, each Swingline Lender severally agrees to
make Swingline Loans to any Borrower in an Alternative Currency or in Dollars,
as the Borrower elects, from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans made by any
Swingline Lender exceeding a Dollar Amount equal to such Swingline Lender’s
Swingline Commitment or such higher amount as the applicable Swingline Lender
may agree in writing, (ii) such Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment or (iii) the total Revolving Credit Exposures of all
Lenders exceeding the total Commitments; provided that no Swingline Lender shall
be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b)                     To request a Swingline Loan, the Borrower shall notify
the applicable Swingline Lender (with a copy to the Administrative Agent) of
such request by telephone (confirmed by facsimile or electronic communication,
if arrangements for doing so have been approved by the applicable Swingline
Lender), (i) in the case of an Alternative Currency Borrowing, at its applicable
office (as set forth in Section 12.01) no later than 10:00 a.m. London time on
the date of the proposed Swingline Loan (provided that the Borrower shall
confirm such request by facsimile (or electronic communication, if arrangements
for doing so have been approved by the applicable Swingline Lender) no later
than 10:00 a.m. London time on the date of the proposed Swingline Loan), and
(ii) in the case of a Euro-Dollar Borrowing or an ABR Borrowing, not later than
1:00 p.m., New York City time, on the day of a proposed Swingline Loan.  Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Domestic Business Day in the case of Dollar-Denominated Loans or a
Euro-Currency Business Day in the case of an

 

24

--------------------------------------------------------------------------------


 

Alternative Currency Loan), currency and amount of the requested Swingline Loan
and the location and number of the Borrower’s account to which the funds are to
be disbursed.  Each Swingline Lender shall make each Swingline Loan to be made
by it available to the Borrower by means of a credit to the account designated
by the Borrower for such purpose by (i) 4:00 p.m. London time, in the case of
Alternative Currency Loans and (ii) 4:00 p.m., New York City time, in the case
of Dollar-Denominated Loans, on the requested date of such Swingline Loan.

 

(c)                      Any Swingline Lender may by written notice given to the
Administrative Agent not later than (i) 10:00 a.m., London time, on any
Euro-Currency Business Day, in the case of Alternative Currency Loans or
(ii) 10:00 a.m., New York City time, on any Domestic Business Day, in the case
of Dollar-Denominated Loans, require the Lenders to acquire participations on
such Euro-Currency Business Day or Domestic Business Day (as applicable) in all
or a portion of its Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans.  Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of such Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Lenders.  The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline
Lender.  Any amounts received by such Swingline Lender from the Borrower (or
other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to such Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason.  The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

(d)                     The Company may, at any time and from time to time with
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed) and the relevant Lender, designate one or more
additional Lenders to act as a Swingline Lender under the terms of this
Agreement. Any Lender designated as a Swingline Lender pursuant to this
Section 2.04(d) who agrees in writing to such designation shall be deemed to be

 

25

--------------------------------------------------------------------------------


 

a “Swingline Lender” (in addition to being a Lender) in respect of Swingline
Loans made or to be made by such Lender.

 

Section 2.05.                          [Reserved]

 

Section 2.06.                          Funding of Borrowings.  (a)  Each Lender
shall make each Loan to be made by it hereunder on the proposed date thereof:

 

(i)             if such Borrowing is to be made in Dollars, not later than 12:00
noon (New York City time), in funds immediately available in New York City, to
the account of the Administrative Agent most recently designated for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04; or

 

(ii)          if such Borrowing is to be made in an Alternative Currency, not
later than 12:00 noon (New York City time), in such Alternative Currency (in
such funds as may then be customary for the settlement of international
transactions in such Alternative Currency) to the account of the Administrative
Agent as shall have most recently been designated by the Administrative Agent
for such purpose by notice to the Lenders; provided that Swingline Loans shall
be made as provided in Section 2.04.

 

The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

 

Each Lender may, at its option, make any Loan available to any Borrower not
organized in the United States by causing any foreign or domestic branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

(b)                     Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate (if such amount was distributed in
Dollars) or the rate per annum at which one-day deposits in the relevant
currency are offered by the principal London office of the Administrative Agent
in the London interbank market (if such amount was distributed in an Alternative
Currency).

 

Section 2.07.                          Interest Elections.  (a) Each
Dollar-Denominated Revolving Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Euro-Dollar Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the applicable Borrower may elect to convert any Revolving Borrowing
or,

 

26

--------------------------------------------------------------------------------


 

from and after the Term Loan Conversion Date, any Term Loan Borrowing to a
different Type or to continue any such Borrowing and, in the case of a
Euro-Dollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The applicable Borrower may elect different options with respect
to different portions of any affected Revolving Borrowing or, if applicable,
Term Loan Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Borrowings, which may not be converted or
continued.

 

(b)                     To make an election pursuant to Section 2.07(a) in
respect of a Revolving Borrowing or a Term Loan Borrowing, the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Revolving Borrowing Request for a Revolving Borrowing would be
required under Section 2.03 if such Borrower were requesting a
Dollar-Denominated Loan of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the applicable
Borrower.

 

(c)                      Each telephonic and written Interest Election Request
shall specify the following information:

 

(i)                                     the Revolving Borrowing or Term Loan
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to paragraphs (iii) and (iv) below shall be
specified for each resulting Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Domestic Business
Day in the case of an ABR Borrowing and a Euro-Dollar Business Day in the case
of a Euro-Dollar Borrowing;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Euro-Dollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Euro-Dollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Euro-Dollar Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

 

(d)                     Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.

 

27

--------------------------------------------------------------------------------


 

(e)                      If the applicable Borrower fails to deliver a timely
Interest Election Request with respect to a Euro-Dollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Revolving
Borrowing or Term Loan Borrowing is repaid as provided herein, at the end of
such Interest Period such Revolving Borrowing or Term Loan Borrowing, as the
case may be, shall be continued as a Euro-Dollar Borrowing with an Interest
Period of one month’s duration.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the applicable
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing or Term Loan Borrowing may be converted to or continued as a
Euro-Dollar Borrowing and (ii) unless repaid, each Euro-Dollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

(f)                       Each Revolving Loan that is an Alternative Currency
Loan shall have an initial Interest Period as specified in the applicable
Borrowing Request.  Thereafter, the applicable Borrower may elect to continue
such Revolving Borrowing or, if applicable from and after the Term Loan
Conversion Date, any Term Loan Borrowing and may elect Interest Periods
therefor, by notifying the Administrative Agent of such election by telephone by
the time and at the office that a Revolving Borrowing Request would be required
under Section 2.03 if such Borrower were requesting an Alternative Currency Loan
to be made on the effective date of such election.  The applicable Borrower may
elect different options with respect to different portions of the affected
Revolving Borrowing or, if applicable, Term Loan Borrowing (each in a minimum
Dollar Amount of $10,000,000), in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising any such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Promptly following receipt of such Interest Election
Request the Administrative Agent shall advise each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.  If the applicable
Borrower fails to deliver a timely Interest Election Request with respect to an
Alternative Currency Borrowing prior to the end of the Interest Period
applicable thereto, or any Interest Election Request fails to specify an
Interest Period, then unless such Borrowing is repaid as provided herein, such
Borrower shall be deemed to have elected a subsequent Interest Period of one
month’s duration.

 

Section 2.08.                          Termination and Reduction of
Commitments.  (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.

 

(b)                     The Company may at any time terminate, or from time to
time reduce, the Commitments; provided that (i) each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000 and (ii) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the total Revolving Credit Exposures of all
Lenders would exceed the total Commitments.

 

(c)                      The Company shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) of this
Section at least five Domestic Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Company pursuant to

 

28

--------------------------------------------------------------------------------


 

this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Company (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments under this Section 2.08 shall be made ratably among the
Lenders in accordance with their respective Commitments.

 

Section 2.09.                          Repayment of Loans; Term Loan Conversion;
Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay (i) to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date, and (ii) to
each Swingline Lender the then unpaid principal amount of each of its Swingline
Loans on the earlier of the Maturity Date and the date which is 15 Domestic
Business Days after such Swingline Loan is made. The Company may, by written
notice to the Administrative Agent given not fewer than 10 Domestic Business
Days prior to the Commitment Termination Date, elect (such election, the “Term
Loan Election”), effective as of the Commitment Termination Date (the “Term Loan
Conversion Date”), to convert all or a ratable portion of the Revolving Loans
outstanding on the Term Loan Conversion Date into Term Loans which the
applicable Borrower shall repay in full ratably to the Lenders on the first
anniversary of the Commitment Termination Date; provided that the Term Loan
Election may not be exercised unless the conditions set forth in Section 4.04
are satisfied on the Term Loan Conversion Date.  The conversion notice delivered
by the Company shall specify: (x) the Type of the Term Loan Borrowing effective
on the Term Loan Conversion Date and (y) in the case of a Euro-Currency
Borrowing, the initial Interest Period to be applicable thereto.  In the event
that less than all of the Revolving Loans outstanding on the Commitment
Termination Date are converted into Term Loans pursuant to this Section 2.09(a),
any outstanding Revolving Loans not so converted shall be repaid in full on the
Commitment Termination Date. The aggregate Commitment will terminate on the
Commitment Termination Date and all commitment fees pursuant to
Section 2.11(a) shall cease to accrue on the Commitment Termination Date.  All
Revolving Loans converted into Term Loans pursuant to this Section 2.09(a) shall
continue to constitute Loans following the Term Loan Conversion Date except that
the Borrowers may not thereafter reborrow pursuant to Section 2.01 after all or
any portion of such Loans have been prepaid pursuant to Section 2.10 on or after
the Commitment Termination Date.

 

(b)                     Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                      The Administrative Agent shall maintain accounts in
which it shall record (i) the currency and amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the applicable Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

29

--------------------------------------------------------------------------------


 

(d)                     The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement.

 

(e)                      Any Lender may request that Loans made by it to any
Borrower be evidenced by a promissory note.  In such event, such Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent and the Borrower.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 12.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein and its registered assigns.

 

Section 2.10.                          Prepayment of Loans.  (a) Each Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to prior notice in accordance with paragraph (b) of
this Section.

 

(b)                     The applicable Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case of prepayment of a Euro-Dollar Borrowing, not later
than 11:00 a.m., New York City time, three Euro-Dollar Business Days before the
date of prepayment, (ii) in the case of prepayment of an Alternative Currency
Borrowing, not later than 11:00 a.m., New York City time, three Euro-Currency
Business Days before the date of prepayment, (iii) in the case of prepayment of
an ABR Revolving Borrowing or ABR Term Loan Borrowing, not later than 11:00
a.m., New York City time, one Domestic Business Day before the date of
prepayment or (iv) in the case of prepayment of a Swingline Loan, not later than
12:00 noon, New York City time (London time if such Swingline Loan is
denominated in Alternative Currencies or made to a Borrower other than the
Company), on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08.  Promptly
following receipt of any such notice relating to a Revolving Borrowing or a Term
Loan Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing or Term
Loan Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment under this Section 2.10 shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.

 

Section 2.11.                          Fees.  (a) Subject to Section 2.23, the
Company agrees to pay to the Administrative Agent for the account of each Lender
a commitment fee in Dollars, which shall accrue at the Applicable Rate on the
daily unused amount of the Commitment of such Lender (other than a Defaulting
Lender and disregarding, solely for purposes of computation of such fee,
outstanding Swingline Loans) during the period from and including the Effective
Date to but

 

30

--------------------------------------------------------------------------------


 

excluding the date on which such Commitment terminates.  Accrued commitment fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)                     All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto.  Fees paid in accordance with this Section 2.11 shall
not be refundable under any circumstances.

 

Section 2.12.                          Interest.  (a) The Loans comprising each
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b)                     The Loans comprising each Euro-Currency Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.

 

(c)                      The Loans comprising each Swingline Borrowing shall
bear interest, at the election of the applicable Borrower, at (x) solely in the
case of Swingline Loans denominated in Dollars, the Alternate Base Rate plus the
Applicable Rate, (y) the Adjusted LIBO Rate that would be applicable to
Euro-Currency Loans in the applicable currency with a one-month Interest Period
commencing on the date such loan is made, plus the Applicable Rate, or (z) prior
to any funding by the Lenders of their participations therein pursuant to
Section 2.04(c), at such other rate as shall from time to time be agreed between
the applicable Swingline Lender and the applicable Borrower.

 

(d)                     Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
or interest on any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(e)                      Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan, on the Maturity Date for
such Loan and, in the case of Revolving Loans, upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Euro-Dollar Loan prior to the
end of the current Interest Period therefor, accrued interest on such Loan shall
be payable on the effective date of such conversion.

 

31

--------------------------------------------------------------------------------


 

(f)                       All interest hereunder shall be computed on the basis
of a year of 360 days, except that (i) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) interest computed with respect to Loans denominated in Pound
Sterling shall be computed on the basis of a year of 365 days, and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

Section 2.13.                          Alternate Rate of Interest.  (a)  If
prior to the commencement of any Interest Period for a Euro-Currency Borrowing:

 

(i)                         the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for
deposits in the relevant currency for such Interest Period; or

 

(ii)                      the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate applicable to Euro-Currency Borrowings in
the relevant currency for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist (which the
Administrative Agent shall do promptly after becoming aware thereof), (A) any
Interest Election Request that requests the conversion of any Revolving
Borrowing or Term Loan Borrowing to, or continuation of any Revolving Borrowing
or Term Loan Borrowing as, a Euro-Currency Borrowing of the affected currency
shall be ineffective, (B) if any Borrowing Request requests a Euro-Dollar
Borrowing, such Borrowing shall be made as an ABR Borrowing and (C) if any
Borrowing Request requests a Euro-Currency Borrowing denominated in any affected
Alternative Currency, such Borrowing Request shall be deemed ineffective.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but either (w) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement that the
administrator of the LIBO Screen Rate is insolvent (and there is no successor
administrator that will continue publication of the LIBO Screen Rate), (x) the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be

 

32

--------------------------------------------------------------------------------


 

used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable; provided that, if such alternate rate of interest as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.  Notwithstanding anything to the contrary in
Section 12.02, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment.  Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.13(b), only to the extent
the LIBO Screen Rate for the relevant currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing or Term
Loan Borrowing to, or continuation of any Revolving Borrowing or Term Loan
Borrowing as, a Euro-Currency Borrowing of the affected currency shall be
ineffective, (y) if any Borrowing Request requests a Euro-Dollar Borrowing, such
Borrowing shall be made as an ABR Borrowing and (z) if any Borrowing Request
requests a Euro-Currency Borrowing denominated in any affected Alternative
Currency, such Borrowing Request shall be deemed ineffective.

 

Section 2.14.                          Increased Costs.  (a) If any Change in
Law shall

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or its Applicable
Lending Office (except any such reserve requirement reflected in the Adjusted
LIBO Rate); or

 

(ii)                                  impose on any Lender (or its Applicable
Lending Office) or the London interbank market any other condition affecting
this Agreement or Euro-Currency Loans made by such Lender or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Currency Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender (or its Applicable Lending Office) of
participating in, issuing or maintaining any Swingline Loan or to reduce the
amount of any sum received or receivable by such Lender (or its Applicable
Lending Office) (whether of principal, interest or otherwise), then the Company
will pay (or will cause the relevant Borrower to pay) to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                     If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, or participations in Swingline Loans held by such Lender to a
level below

 

33

--------------------------------------------------------------------------------


 

that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay (or will cause the
relevant Borrower to pay) to such Lender such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)                      If a Change in Law shall subject any Lender to any
Taxes (other than Indemnified Taxes and Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations hereunder, or
its deposits, reserves, other liabilities or capital attributable thereto, and
the result shall be to increase the cost to such Lender of making or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise), then the Company will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

(d)                     A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a), (b) or (c) of this Section and the
calculation of such amount or amounts in reasonable detail shall be delivered to
the Company and shall be conclusive absent clearly demonstrable error; provided
that such Lender shall not be required to disclose any information to the extent
prohibited by law or regulation.  The Company or the relevant Borrower, as the
case may be, shall pay such Lender the amount shown as due on any such
certificate free of clearly demonstrable error within 15 days after receipt
thereof. In requesting any compensation pursuant to this Section, each Lender
will use good faith efforts to treat the applicable Borrower in substantially
the same manner as such Lender treats other similarly situated borrowers under
similar circumstances.

 

(e)                      Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation, as the case may be; provided that
the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.14 for any increased costs or reductions incurred more than 90 days
prior to the date that such Lender notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s claim to
receive compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

Section 2.15.                          Break Funding Payments.  In the event of
(a) the payment of any principal of any Euro-Currency Loan (or Swingline Loan
that is not an ABR Loan) other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any Euro-Dollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Euro-Currency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith) or (d) the assignment of
any Euro-Currency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the relevant

 

34

--------------------------------------------------------------------------------


 

Borrower shall compensate each Lender for the loss (excluding loss of margin),
cost and expense attributable to such event.  Such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars or other applicable currency of a
comparable amount and period from other banks in the London interbank market;
provided, however, that such Borrower shall not be required to compensate any
Lender for any costs of terminating or liquidating any hedge or trading position
(including any rate swap, basis swap, forward rate transaction, interest rate
option, cap, collar or floor transaction, or any similar transaction).  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the calculation of such
amount or amounts in reasonable detail shall be delivered to the Borrower and
shall be conclusive absent clearly demonstrable error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate free of clearly
demonstrable error within 10 days after receipt thereof.

 

Section 2.16.                          Taxes.  (a) Any and all payments by or on
account of any obligation of any Credit Party under the Loan Documents shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law.  If any Credit Party or the Administrative Agent (the
“Withholding Agent”) shall be required to deduct any Indemnified Taxes or Other
Taxes from or in respect of any sum payable under the Loan Documents to any
Lender or the Administrative Agent, then (i) the sum payable by such Credit
Party shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or such Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Withholding Agent shall make such deductions and
(iii) the Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)                     In addition, each Credit Party shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)                      The relevant Credit Party shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of such Credit Party under the
Loan Documents (including Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
relevant Credit Party shall not be obligated to indemnify the Administrative
Agent or such Lender, as the case may be, pursuant to this Section in respect of
penalties, interest or similar liabilities arising therefrom or with respect
thereto to the extent such

 

35

--------------------------------------------------------------------------------


 

penalties, interest or similar liabilities are attributable to the gross
negligence or willful misconduct by the Administrative Agent or such Lender, as
the case may be.  A certificate as to the amount of such payment or liability
delivered to the relevant Credit Party by a Lender or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
clearly demonstrable error.

 

(d)                     As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Credit Party to a Governmental Authority, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e)                      Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments under this Agreement shall
deliver to the Company (with a copy to the Administrative Agent), at the time or
times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate.  In addition,
any Lender, if requested by the Company or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Company or the Administrative Agent as will enable the Company
or the Administrative Agent to determine whether or not such Lender is subject
to any withholding (including backup withholding) or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f), (g), (h) and (i) below)
shall not be required if in the Lender’s judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(f)                       Without limiting the foregoing, at the times indicated
herein, each Foreign Lender shall, to the extent it is legally entitled to do
so, provide the Company and the Administrative Agent with duly and accurately
executed originals of Internal Revenue Service form W-8BEN, W-8BEN-E, W-8IMY
(accompanied by a form W-8ECI, W-8BEN, W-8BEN-E or W-9 and other certification
documents from each beneficial owner, as applicable) or W-8ECI (in each case
accompanied by any statements which may be required under applicable Treasury
regulations), as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to receive payments
under this Agreement (i) without deduction or withholding of any United States
federal income Taxes or (ii) subject to a reduced rate of United States federal
withholding Tax.  Such forms shall be provided (x) on or prior to the date of
the Lender’s execution and delivery of this Agreement in the case of each Lender
listed on the signature pages hereof, and on or prior to the date on which it
becomes a Lender in the case of each other Lender, and (y) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by the Lender.

 

(g)                      Any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent on or prior

 

36

--------------------------------------------------------------------------------


 

to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), duly and accurately executed originals of Internal Revenue Service form
W-9 certifying, to the extent such Lender is legally entitled to do so, that
such Lender is not subject to U.S. federal backup withholding Tax.  For the
avoidance of doubt, such Tax is an “Excluded Tax”.

 

(h)                     If a payment made to a Lender under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for the
purposes of this Section 2.16(h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement, whether or not included in the
definition of FATCA.

 

(i)                         Each Lender agrees that if any form or certification
it previously delivered expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

 

(j)                        If the Administrative Agent or a Lender determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section 2.16, it shall pay over such refund to such Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by such Borrower
under this Section 2.16 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses with respect to
such refund of the Administrative Agent or such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

 

(k)                     Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes or
Other Taxes attributable to such Lender (but only to the extent that the
applicable Borrower has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
such Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.04(c) relating to the maintenance of a
Participant

 

37

--------------------------------------------------------------------------------


 

Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or otherwise payable by the Administrative
Agent to the Lender from any other source against any amount due to the
Administrative Agent under this paragraph (k).

 

(l)                         Each party’s obligations under this Section 2.16
shall survive any assignment of rights by, or the replacement of, a Lender, the
resignation or replacement of the Administrative Agent, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under this Agreement.

 

Section 2.17.                          Foreign Subsidiary Costs.  If the cost to
any Lender of making or maintaining any Loan to a Subsidiary Borrower is
increased, or (except as permitted by Section 2.16) the amount of any sum
received or receivable by any Lender (or its Applicable Lending Office) is
reduced in each case by an amount deemed by such Lender to be material, by
reason of the fact that such Subsidiary Borrower is incorporated in, or conducts
business in, a jurisdiction outside the United States, the Company shall
indemnify such Lender for such increased cost or reduction within 15 days after
demand by such Lender (with a copy to the Administrative Agent).  A certificate
of such Lender claiming compensation under this Section 2.17 and setting forth
the additional amount or amounts to be paid to it hereunder (and a calculation
thereof in reasonable detail) shall be delivered to the Company
contemporaneously with any such demand and shall be conclusive in the absence of
clearly demonstrable error.  In requesting any compensation pursuant to this
Section, each Lender will use good faith efforts to treat the Company in
substantially the same manner as such Lender treats other similarly situated
borrowers under similar circumstances.

 

Section 2.18.                          Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.  (a) The Borrower shall make each payment of principal of,
and interest on, the Dollar-Denominated Loans, and of fees hereunder, not later
than 12:00 noon (New York City time) on the date when due, in Dollars in funds
immediately available in New York City.  The Borrower shall make each payment of
principal of, and interest on, the Alternative Currency Loans denominated in an
Alternative Currency in the relevant Alternative Currency in such funds as may
then be customary for the settlement of international transactions in such
Alternative Currency.  Each such payment shall be made without reduction by
reason of any set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Domestic Business Day (in the case of
amounts denominated in Dollars) or Euro-Currency Business Day (in the case of
amounts denominated in an Alternative Currency) for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 270 Park Avenue, New York, New York, except payments to be
made directly to a Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.14, 2.15, 2.16, 2.17 and 12.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient

 

38

--------------------------------------------------------------------------------


 

promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Domestic Business Day (in the case of ABR Loans denominated in
Dollars) or a Euro-Currency Business Day (in the case of Euro-Currency Loans
denominated in an Alternative Currency), the date for payment shall be extended
to the next succeeding Domestic Business Day (in the case of ABR Loans
denominated in Dollars) or Euro-Currency Business Day (in the case of
Euro-Currency Loans denominated an Alternative Currency), and, in the case of
any payment accruing interest, interest thereon shall be payable for the period
of such extension.

 

(b)                     If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such funds shall be applied (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)                      If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).  Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

 

(d)                     Unless the Administrative Agent shall have received
notice from the Company or the applicable Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
that a Borrower will not make such payment, the Administrative Agent may assume
that such Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders, the amount
due.  In such event, if such Borrower has not in fact made such payment, then
each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at

 

39

--------------------------------------------------------------------------------


 

(i) the Federal Funds Effective Rate (if such distribution was made in Dollars)
or (ii) the rate per annum at which one-day deposits in the relevant currency
are offered by the principal London office of the Administrative Agent in the
London interbank market (if such distribution was made in an Alternative
Currency).

 

(e)                      If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(c), 2.06(b), 2.18(d) or 12.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender under this Agreement for the
benefit of the Administrative Agent or any Swingline Lender to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

Section 2.19.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                     If any Lender requests compensation under Section 2.14
or 2.17, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14, 2.16 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                     If any Lender or Participant of any Lender requests
compensation under Section 2.14 or 2.17, or if any Borrower is required to pay
any additional amount to any Lender, any Participant of any Lender or any
Governmental Authority for the account of any Lender (or a Participant) pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender or invokes
Section 2.22, or if any Lender shall reject a requested additional Approved
Jurisdiction or refuse to consent to any waiver, amendment or other modification
that would otherwise require such Lender’s consent but to which the Required
Lenders have consented, or if the credit (or similar) rating of any Lender (or
any Parent thereof) by one or more of S&P or Moody’s or any other nationally
recognized statistical rating organization shall at any time be lower than
BBB/Baa2 (or the equivalent), or if, as to any Lender, such Lender (or Parent
thereof) shall at any time have no credit (or similar) rating in effect by at
least one such organization, or if any Lender is a Disqualified Institution at
the time it becomes a Lender or any Lender assigns or participates all or any
portion of its Loans and/or Commitments to a Disqualified Institution in
violation of Section 12.04, without the written consent of the Borrower, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another

 

40

--------------------------------------------------------------------------------


 

Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, conditioned or delayed, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or 2.17 or payments required to be
made pursuant to Section 2.16, such assignment will result in a reduction in
such compensation or payments.

 

Section 2.20.                          Currency Equivalents.  (a) The
Administrative Agent shall determine the Dollar Amount of each Alternative
Currency Loan as of the first day of each Interest Period applicable thereto
(or, in the case of a Swingline Loan, the date of borrowing) and, in the case of
any such Interest Period of more than three months, at three-month intervals
after the first day thereof, and shall promptly notify the Borrower and the
Lenders of each Dollar Amount so determined by it.  Each such determination
shall be based on the Spot Rate (i) on the date of the related Borrowing Request
(or request pursuant to Section 2.04) for purposes of the initial such
determination for any Alternative Currency Loan and (ii) on the fourth
Euro-Currency Business Day prior to the date as of which such Dollar Amount is
to be determined, for purposes of any subsequent determination.

 

(b)                     If, other than as a result of fluctuations in currency
exchange rates, after giving effect to any such determination of a Dollar
Amount, the total Revolving Credit Exposures of all Lenders exceed the aggregate
amount of the Commitments or if at any time, solely as a result of fluctuations
in currency exchange rates, the aggregate Dollar Amount of Loans exceeds 105% of
the aggregate amount of the Commitment, the Borrowers shall within five
Euro-Currency Business Days prepay outstanding Loans (as selected by the Company
and notified to the Lenders through the Administrative Agent not less than three
Euro-Currency Business Days prior to the date of prepayment) or take other
action to the extent necessary to eliminate any such excess.

 

Section 2.21.                          Margin Determinations.  The
Administrative Agent shall determine the Applicable Rate from time to time in
accordance with the provisions set forth below:

 

The “Euro-Currency Margin” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Euro-Currency Margin.”

 

The “ABR Margin” at any date is a rate per annum equal to the then applicable
rate set forth in the “Pricing Grid” below under the column headed “ABR Margin.”

 

The “Commitment Fee Rate” at any date is a rate per annum equal to the then
applicable rate set forth in the “Pricing Grid” below under the column headed
“Commitment Fee.”

 

41

--------------------------------------------------------------------------------


 

Pricing Grid

 

Pricing
Level

 

Commitment
Fee

 

Euro-Currency
Margin

 

ABR
Margin

 

I

 

0.015

%

0.50

%

0.00

%

II

 

0.02

%

0.625

%

0.00

%

III

 

0.03

%

0.75

%

0.00

%

IV

 

0.04

%

0.875

%

0.00

%

V

 

0.065

%

1.00

%

0.00

%

 

For purposes of the foregoing table, the following terms have the following
meanings, subject to the further provisions of this Section:

 

“Level I Pricing” applies at any date if, at such date, the Company’s senior
unsecured long-term debt is rated AA or higher by S&P and Aa2 or higher by
Moody’s.

 

“Level II Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated
AA- by S&P and Aa3 by Moody’s.

 

“Level III Pricing” applies at any date if, at such date (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A+
by S&P and A1 by Moody’s.

 

“Level IV Pricing” applies at any date if, at such date, (i) no better Pricing
Level applies and (ii) the Company’s senior unsecured long-term debt is rated A
by S&P and A2 by Moody’s.

 

“Level V Pricing” applies at any date if, at such date, no other Pricing Level
applies.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV or Level V Pricing applies at any date.  A “better” Pricing Level
is one with a lower roman numeral.

 

“Rating Agency” means S&P or Moody’s (and their successors).

 

In determining the applicable Pricing Level: (a) if ratings are available from
the two Rating Agencies but are not equivalent, then (i) if the ratings
differential is one ratings level, the Pricing Level shall be that applicable to
the higher of the two ratings and (ii) if the ratings differential is two rating
levels or more, the Pricing Level shall be that which would be applicable to a
rating which is one rating level below the higher of the two ratings, (b) if a
rating from only one Rating Agency is available, then the Pricing Level shall be
that applicable to such rating and (c) if ratings are not available from either
of the two Rating Agencies, then Level V Pricing shall apply.

 

The credit ratings to be utilized for purposes of this Section are those
assigned by S&P or Moody’s to the senior unsecured long-term debt securities of
the Company without third-party credit enhancement, and any rating assigned to
any other debt security of the Company shall be

 

42

--------------------------------------------------------------------------------


 

disregarded; provided that if no such rating is available from any one or more
of the two Rating Agencies, the ratings used for purposes of determining the
Pricing Level with respect to each such Rating Agency shall be the corporate
family rating assigned by such Rating Agency to the Company.  The rating in
effect at any date is that in effect at the close of business on such date.  If
the rating system of any Rating Agency shall change, or if any Rating Agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Administrative Agent shall negotiate in good faith to amend this
Section to reflect such changed rating system or the nonavailability of ratings
from such Rating Agency and, pending the effectiveness of any such amendment,
the Pricing Level shall be determined by reference to the rating most recently
in effect prior to such change or cessation.

 

Section 2.22.                          Illegality.  (a) If, after the Effective
Date, the adoption of any applicable law, rule or regulation, or any change in
any applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Currency Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency shall make it unlawful or impossible for any
Lender (or its Euro-Currency Lending Office) to make, maintain or fund its
Euro-Currency Loans to any Borrower and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist (which such Lender shall do promptly
after becoming aware thereof), the obligation of such Lender to make
Euro-Currency Loans to such Borrower, or to convert outstanding Loans to such
Borrower into Euro-Dollar Loans, shall be suspended.  If such notice is given
with respect to Euro-Dollar Loans, each Euro-Dollar Loan of such Lender then
outstanding shall be converted to an ABR Loan either (i) on the last day of the
then current Interest Period applicable to such Euro-Dollar Loan if such Lender
may lawfully continue to maintain and fund such Euro-Dollar Loan to such day or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain and fund such Euro-Dollar Loan to such day.  If such notice
is given with respect to Alternative Currency Loans, the relevant Borrower shall
prepay such Alternative Currency Loans either (i) on the last day of the then
current Interest Period applicable to such Alternative Currency Loan if such
Lender may lawfully continue to maintain and fund such Alternative Currency Loan
to such day or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain and fund such Alternative Currency Loan to such
day.

 

(b)                     If it is unlawful for any Lender (or its Applicable
Lending Office) to make or maintain Loans to any Subsidiary Borrower and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
forthwith give notice thereof to the other Lenders and the Company, whereupon
until such Lender notifies the Company and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist (which such Lender
shall do promptly after becoming aware thereof), the obligation of such Lender
to make or maintain Loans to such Subsidiary Borrower shall be suspended.  If
such notice is given, each Loan of such Lender then outstanding to such
Subsidiary Borrower shall be prepaid either (i) in the case of a Euro-Currency
Loan, on the last day of the then current Interest Period applicable thereto if
such Lender may lawfully continue to maintain such Loan to such day or
(ii) immediately if clause (i) does not apply.

 

43

--------------------------------------------------------------------------------


 

(c)                      If so requested by the Administrative Agent and the
Company, and provided that it may lawfully do so, any Lender whose Alternative
Currency Loans have been prepaid pursuant to clause (a) of this Section or whose
Loans to a Subsidiary Borrower have been prepaid pursuant to clause (b) of this
Section shall purchase participations in the related Loans of the other Lenders,
and such other adjustments shall be made, including without limitation Loans to
the Company in an equivalent Dollar Amount in the event that participations in
such related Loans may not lawfully be purchased by such Lenders, as may be
required so that the credit exposure of the Lenders with respect to the Loans is
shared on a basis proportionate to the Commitments of the Lenders.

 

(d)                     Before giving any notice to the Administrative Agent
pursuant to this Section, such Lender shall designate a different Applicable
Lending Office if such designation will avoid the need for giving such notice
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender.

 

Section 2.23.                          Defaulting Lenders.  If any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                     fees shall cease to accrue on the unused portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b)                     if any Swingline Exposure exists with respect to a
Lender at the time such Lender becomes a Defaulting Lender then:

 

(i)             provided no Default shall have occurred and be continuing, the
Swingline Exposure (other than the portion of such Swingline Exposure referred
to in clause (b) of the definition of such term) of such Defaulting Lender shall
be automatically reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments; and

 

(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within three Domestic Business
Days following notice by the Administrative Agent prepay such Swingline
Exposure; and

 

(c)                      so long as such Lender is a Defaulting Lender, the
Swingline Lenders shall not be required to fund any Swingline Loan, unless the
Defaulting Lender’s then outstanding Swingline Exposure after giving effect
thereto will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or prepaid, reduced, terminated and/or cash collateralized in accordance
with Section 2.23(b), and participating interests in any newly made Swingline
Loan shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(b)(i) (and such Defaulting Lender shall not participate therein).

 

If a Swingline Lender has a good faith belief that any Lender has defaulted in
fulfilling its funding obligations under one or more other agreements in which
such Lender commits to extend credit, no Swingline Lender shall be required to
fund any Swingline Loan, unless the Swingline Lenders shall have entered into
arrangements with the Borrower or such Lender,

 

44

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Swingline Lenders, to defease any risk to the
Swingline Lenders in respect of such Lender hereunder relating to Swingline
Exposure.

 

In the event that the Administrative Agent, the Borrower and the Swingline
Lenders reasonably determine that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine is necessary in order for such Lender to
hold such Loans in accordance with its Applicable Percentage.

 

Section 2.24.                          [Reserved].

 

Section 2.25.                          Increase in the Aggregate Commitments.

 

(a)                     Provided that no Default or Event of Default has
occurred and is continuing, the Company may from time to time, at any time prior
to the Commitment Termination Date, by notice to the Administrative Agent,
request that the aggregate amount of the Commitments be increased by an amount
of $10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is not later than 90 days prior to the Commitment
Termination Date (an “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that in no event shall the aggregate
amount of the Commitments at any time exceed $2,000,000,000; provided, further
that each Commitment Increase shall rank pari passu with, and shall be on terms
identical to (excluding upfront fees, which need not be on terms identical to),
the existing Commitments in effect immediately prior to giving effect to such
Commitment Increase.

 

(b)                     In its notice to the Administrative Agent regarding a
Commitment Increase, the Company shall specify the amount of such Commitment
Increase, each existing Lender (each an “Increasing Lender”) and each additional
lender (each a “New Lender”) (each of which additional lenders shall be a bank,
financial institution or other entity reasonably acceptable to the
Administrative Agent and each Swingline Lender) that is willing to provide an
additional or new Commitment in respect thereof, the amount of each Increasing
Lender’s additional Commitment in respect thereof (if any), the amount of each
New Lender’s new Commitment in respect thereof (if any) and the related Increase
Date.  It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any increase in its Commitment.

 

(c)                      Any Increasing Lender that elects to increase its
Commitment shall execute a Commitment Increase Supplement, whereupon such
Increasing Lender’s Commitment shall increase by the amount set forth therein
effective on the Increase Date specified therein.  Any New Lender that elects to
become a “Lender” under this Agreement shall execute a new lender supplement
substantially in the form of Exhibit H (a “New Lender Supplement”), whereupon
such New Lender shall become a Lender, with a Commitment in the amount set forth
therein that is effective on the Increase Date specified therein, for all
purposes and to the same extent as if originally a Lender party hereto and shall
be bound by and entitled to the benefits of this Agreement.

 

45

--------------------------------------------------------------------------------


 

(d)                     No increase in the Commitments (or in the Commitment of
any Lender) shall become effective under this paragraph unless, on the
applicable Increase Date:

 

(i)             the conditions set forth in Section 4.02 shall be satisfied
(with all references in such paragraphs to a Borrowing being deemed to be
references to such increase); and

 

(ii)          the Administrative Agent shall have received on or before such
Increase Date the following, each dated such date:

 

(A)      (a) certified copies of the general resolutions of the board of
directors of the Borrower which authorize the borrowings under the Commitment
Increase and the corresponding modifications to this Agreement and (b) opinions
of counsel for the Company and Borrower, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent addressing the matters set
forth in Exhibits B-1, B-2, B-3A and B-3B, as applicable;

 

(B)      From (x) each New Lender, a New Lender Supplement, duly executed by
such New Lender, the Administrative Agent and the Company; and (y) from each
Increasing Lender, a Commitment Increase Supplement, duly executed by such
Lender, the Administrative Agent and the Company.

 

(e)                      Unless otherwise agreed by the Administrative Agent, on
each Increase Date, subject to the satisfaction of the conditions of this
Section 2.25, each Borrower shall prepay all then outstanding Loans made to it,
which prepayment shall be accompanied by payment of all accrued interest on the
amount prepaid and any amounts payable pursuant to Section 2.15 in connection
therewith, and, to the extent it determines to do so, reborrow Loans from all
the Lenders (after giving effect to the new and/or increased Commitments
becoming effective on such date).  Any prepayment and reborrowing pursuant to
the preceding sentence shall be effected, to the maximum extent practicable,
through the netting of amounts payable between the relevant Borrower and the
respective Lenders with a view toward minimizing breakage costs and transfers of
funds.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Company and each Original Subsidiary Borrower represents and warrants as of
the Effective Date (and as of each subsequent date required under Section 4.02)
to the Administrative Agent and the Lenders that:

 

Section 3.01.                          Organization; Powers.  It and each
Significant Subsidiary (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, except where the
failure to have such power and authority could not reasonably be expected to
result in a Material Adverse Effect, (c) is qualified to do business in every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material

 

46

--------------------------------------------------------------------------------


 

Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each Loan Document to which it is a party and
under each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of any Borrower, to borrow hereunder.

 

Section 3.02.                          Authorization.  The Transactions (a) have
been duly authorized by all requisite corporate, partnership, limited liability
company or analogous and, if required, stockholder, partner, member or analogous
action and (b) will not (i) materially violate any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or by-laws of any Credit Party or any Significant
Subsidiary, (ii) materially violate any order of any Governmental Authority or
(iii) materially violate any provision of any material indenture, agreement or
other instrument to which any Credit Party or any Significant Subsidiary is a
party or by which any of them or any of their property is or may be bound,
(iv) be in material conflict with, result in a material breach of or constitute
(alone or with notice or lapse of time or both) a material default under any
such indenture, agreement or other instrument or (v) result in the creation or
imposition of any Lien upon any property or assets of any Credit Party or any
Significant Subsidiary (other than under any Loan Document).

 

Section 3.03.                          Enforceability.  This Agreement has been
duly executed and delivered by the Company and each Original Subsidiary Borrower
and constitutes, and each other Loan Document to which any Credit Party is
party, when executed and delivered by such Credit Party, will constitute, a
legal, valid and binding obligation of each such Credit Party enforceable
against each such Credit Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law. 
The Loans and all other obligations or liabilities of the Company and each other
Borrower hereunder shall not be subordinated in right of payment to any other
Indebtedness of the Company or such Borrower, respectively (it being understood
that secured obligations of the Company or any other Borrower have, by virtue of
such security, a prior claim on the related collateral).

 

Section 3.04.                          Governmental Approvals.  No action,
consent or approval of, registration or filing with or other action by any
Governmental Authority to be made or obtained by any Credit Party is or will be
required in connection with the Transactions, except such as will have been made
or obtained on or before the Effective Date and thereafter will be in full force
and effect and any informational filing with the Securities and Exchange
Commission.

 

Section 3.05.                          Financial Statements.  (a) The Company
has heretofore furnished to the Lenders (i) its Consolidated balance sheet and
related Consolidated statements of earnings, cash flows and shareholders’ equity
as of and for the fiscal year ended December 31, 2017, audited by and
accompanied by the opinion of Pricewaterhouse Coopers LLP, independent public
accountants and (ii) its Consolidated balance sheet and related Consolidated
statements of earnings and cash flows as of and for the fiscal quarter ended
July 1, 2018, certified by its chief financial officer.  Such financial
statements present fairly in all material respects the financial position of the
Company and its Consolidated Subsidiaries as of such dates and their results of
operations and cash flows for such periods.  Such statements of financial
position and the notes thereto disclose all material liabilities, direct or
contingent, of the Company and its Consolidated

 

47

--------------------------------------------------------------------------------


 

Subsidiaries as of the dates thereof required to be disclosed under GAAP.  Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis.

 

(b)                     Since December 31, 2017, there has been no material
adverse change in the business, assets, property or financial condition of the
Company and its Subsidiaries taken as whole.

 

Section 3.06.                          Litigation; Compliance with Laws. 
(a) There are not any actions, suits, proceedings or governmental investigations
at law or in equity or by or before any Governmental Authority now pending or,
to the knowledge of the Company or Original Subsidiary Borrower, threatened in
writing against the Company or any Subsidiary or any business, property or
rights of any such Person (i) which involve the Loan Documents or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

(b)                     Neither the Company nor any of the Subsidiaries is in
violation of any law, rule or regulation (including, without limitation, any
Environmental Law, the Trading with the Enemy Act of the United States of
America (as amended), any of the foreign assets control regulations of the
United States Treasury Department (as amended) and the Patriot Act), or in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

 

Section 3.07.                          Federal Reserve Regulations.  The making
of the Loans hereunder and the use of the proceeds thereof as contemplated
hereby will not violate or be inconsistent with Regulation U or Regulation X. 
After application of the proceeds of any Loan, not more than 25% of the assets
of the Company and its Subsidiaries taken as a whole will be represented by
margin stock (within the meaning of Regulation U).

 

Section 3.08.                          No Regulatory Restrictions on Borrowing. 
Neither the Company nor any other Borrower is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended, or (b) subject to any other applicable regulatory scheme which
restricts its ability to incur the indebtedness to be incurred hereunder.

 

Section 3.09.                          [Reserved].

 

Section 3.10.                          [Reserved].

 

Section 3.11.                          [Reserved].

 

Section 3.12.                          Beneficial Ownership Certification.  As
of the Effective Date, to the best knowledge of the Borrower, the information
included in the Beneficial Ownership Certification provided on or prior to the
Effective Date to any Lender in connection with this Agreement is true and
correct in all material respects.

 

Section 3.13.                          Anti-Corruption Laws and Sanctions.  Each
of the Credit Parties has implemented and maintains in effect policies and
procedures designed to promote and achieve compliance by the Credit Parties and
their respective subsidiaries, directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and each of the Credit Parties,

 

48

--------------------------------------------------------------------------------


 

their respective subsidiaries and their respective officers and employees and,
to the knowledge of the executive officers of each Credit Party, its directors
and agents are in compliance with Anti-Corruption Laws and applicable Sanctions,
in each case in all material respects.  None of (a) the Credit Parties or any of
their respective subsidiaries or, to the knowledge of the applicable Credit
Party, any of their respective directors, officers or employees, or (b) to the
knowledge of the Credit Parties, any agent of the Credit Parties or any of their
respective subsidiaries that will act in any capacity in connection with or
directly benefit from the credit facility established hereby, is a Sanctioned
Person.  None of the Credit Parties nor any of their respective subsidiaries is
organized or resident in a Sanctioned Country. No Borrowing or use of proceeds
thereof by any Credit Party will violate Anti-Corruption Laws or applicable
Sanctions.

 

ARTICLE 4

 

CONDITIONS

 

Section 4.01.                          Effective Date.  The obligations of the
Lenders to make Loans shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

(a)                     The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile transmission or e-mail of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

 

(b)                     The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Foley & Lardner LLP, special New York counsel for the
Company, substantially in the form of Exhibit B-1, Sharon Barner, internal
counsel to the Company, substantially in the form of Exhibit B-2, Joseph Rigler,
internal counsel to the Original Subsidiary Borrower organized under the laws of
the United Kingdom, substantially in the form of Exhibit B-3A and Joseph Rigler,
internal counsel to the Original Subsidiary Borrowers organized under the laws
of the Netherlands, substantially in the form of Exhibit B-3B, in each case
covering such other matters relating to the Credit Parties, the Loan Documents
or the Transactions as the Administrative Agent shall reasonably request.  The
Company and each Original Subsidiary Borrower hereby requests such counsel to
deliver such opinions.

 

(c)                      The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Borrowers, the authorization of the Transactions and any other legal matters
relating to the Borrowers, the Loan Documents or the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)                     The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Company, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

49

--------------------------------------------------------------------------------


 

(e)                      The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced reasonably in advance of the Effective Date,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrowers under the Loan Documents.

 

(f)                       The Administrative Agent shall have received evidence
reasonably satisfactory to it of the payment of all principal of and interest on
any loans outstanding under, and all accrued commitment fees under, the Existing
Credit Agreement as of the Effective Date.

 

(g)                      (i)  The Lenders shall have received all documentation
and other information reasonably requested by such Lender in writing at least
five (5) days prior to the Effective Date in order to allow it to comply with
applicable “know your customer” and anti-money laundering rules and regulations
with respect to each Credit Party and (ii) to the extent a Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
five (5) days prior to the Effective Date, any Lender that has reasonably
requested a Beneficial Ownership Certification in relation to such Borrower
shall have received such Beneficial Ownership Certification (provided that, upon
the execution and delivery by such Lender of its signature page to this
Agreement, the conditions set forth in this clause (g) shall be deemed to be
satisfied).

 

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.  Simultaneously
with the effectiveness of  this Agreement, on and subject to the occurrence of
the Effective Date, (i) the “Commitments” (as defined in the Existing Credit
Agreement) of the lenders under the Existing Credit Agreement shall terminate
pursuant to Section 2.08 thereof and (ii) the Commitments and Swingline
Commitments, respectively, of the Lenders shall be as set forth in Schedule
2.01A and 2.01B, as applicable. On the Effective Date, unless the context
otherwise requires, any reference to the Existing Credit Agreement contained in
any Loan Document shall be deemed to refer to this Agreement and any reference
to the Loans or obligations under the Existing Credit Agreement shall be deemed
to refer to the Loans and obligations under this Agreement. Each Lender and
Exiting Lender hereby waives any right to prior notice of the termination or
reduction of its “Commitments” under, or prepayment of its “Loans” under, the
Existing Credit Agreement. In the event that any Loans are to be made on the
Effective Date substantially simultaneously with the effectiveness of this
Agreement, such Loans and the repayment of the “Loans” (if any) under the
Existing Credit Agreement shall be effected, to the maximum extent practicable,
through the netting of amounts payable between the relevant Borrowers and the
respective Lenders with a view toward minimizing breakage costs and transfers of
funds.

 

Section 4.02.                          Each Credit Event.  The obligation of
each Lender to make a Loan on the occasion of any Borrowing is subject to the
satisfaction of the following conditions:

 

(a)                     The representations and warranties of each Credit Party
set forth in each Loan Document to which it is party (other than those set forth
in Section 3.05(b) and Section 3.06(a)(ii)) shall be true and correct in all
material respects (except to the extent such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case, in
all respects) on and as of the date of such Borrowing, except to the extent any
such representation and warranty expressly relates to an earlier date in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier

 

50

--------------------------------------------------------------------------------


 

date (except to the extent such representation or warranty is already qualified
by materiality or Material Adverse Effect, in which case, in all respects).

 

(b)                     At the time of and immediately after giving effect to
such Borrowing, no Default shall have occurred and be continuing.

 

(c)                      Receipt by the Administrative Agent of a Borrowing
Request in accordance with Section 2.03 or Section 2.04, as applicable.

 

Each Loan shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

Section 4.03.                          First Borrowing by Each Eligible
Subsidiary.  The obligation of each Lender to make a Loan, on the occasion of
the first Borrowing by each Eligible Subsidiary is subject to the satisfaction
of the following further conditions:

 

(a)                     Receipt by the Administrative Agent of an opinion of
counsel for such Eligible Subsidiary reasonably acceptable to the Administrative
Agent, substantially to the effect of Exhibit C hereto and covering such other
matters relating to the transactions contemplated hereby as the Required Lenders
may reasonably require.

 

(b)                     Receipt by the Administrative Agent of all documents
which it may reasonably request relating to the existence of such Eligible
Subsidiary, the corporate authority for and the validity of the Election to
Participate of such Eligible Subsidiary and this Agreement of such Eligible
Subsidiary, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent.

 

(c)                      Receipt by each Lender not less than five Euro-Currency
Business Days prior to the date of such Borrowing or issuance of all
documentation and other information reasonably requested in writing by such
Lender in order to allow it to comply with applicable “know your customer” and
anti-money laundering rules and regulations with respect to such Eligible
Subsidiary.

 

(d)                     Receipt by the Administrative Agent of a Borrowing
Request in accordance with Section 2.03 or Section 2.04, as applicable.

 

Section 4.04.                          Term Loan Conversion Date.  The Term Loan
Conversion Date is subject to the satisfaction of the following conditions:

 

(a)                     The representations and warranties of each Credit Party
set forth in each Loan Document to which it is a party (other than those set
forth in Section 3.05(b) and Section 3.06(a)(ii)) shall be true and correct in
all material respects (except to the extent such representation or warranty is
already qualified by materiality or Material Adverse Effect, in which case, in
all respects) on and as of the Term Loan Conversion Date, except to the extent
any such representation and warranty expressly relates to an earlier date in
which case such representation and warranty shall be true and correct in all
material respects as of such earlier date (except to the extent such
representation or warranty is already qualified by materiality or Material
Adverse Effect, in which case, in all respects).

 

51

--------------------------------------------------------------------------------


 

(b)                      At the time of the conversion of the Revolving Loans
(or applicable portion thereof) into Term Loans on the Term Loan Conversion Date
and immediately after giving effect to such conversion, no Default or Event of
Default shall have occurred and be continuing.

 

(c)                      The Administrative Agent shall have received for the
ratable account of the Lenders a fee equal to 0.50% of the aggregate principal
amount of the Revolving Loans converted to Term Loans on the Term Loan
Conversion Date.

 

ARTICLE 5

 

AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that it will, and will
cause each of its Subsidiaries or Significant Subsidiaries, as appropriate, to:

 

Section 5.01.                          Existence; Businesses and Properties. 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except (i) in the case of each
Subsidiary that is not a Borrower to the extent that the failure to take any
such action could not reasonably be expected to have a Material Adverse Effect
or (ii) as otherwise expressly permitted under Section 6.02.

 

(b)                     Do or cause to be done all things necessary to
(i) obtain, preserve, renew, extend and keep in full force and effect the
rights, licenses, permits, franchises, authorizations, patents, copyrights,
trademarks and trade names (as applicable) material to the conduct of its
business, (ii) comply in all material respects with all applicable laws, rules,
regulations and orders of any Governmental Authority, whether now in effect or
hereafter enacted, and (iii) at all times maintain and preserve all property
material to the conduct of such business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted) and from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except in the case of clauses (i), (ii) and (iii) above, to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

Section 5.02.                          Insurance.  In the case of the Company
and each Significant Subsidiary, keep its insurable properties insured at all
times in such amounts (with no greater risk retention) and against such risks as
are customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations (including
without limitation by the maintenance of self-insurance to the extent consistent
with industry practice), and maintain such other insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it, except in each case to the
extent that the failure to do so could not in the aggregate reasonably be
expected to result in a Material Adverse Effect.

 

52

--------------------------------------------------------------------------------


 

Section 5.03.                          Taxes.  In the case of the Company and
each Significant Subsidiary, pay and discharge all income and other material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property, before the same shall
become delinquent or in default; provided that such payment and discharge shall
not be required with respect to any such tax, assessment, charge or levy so long
as the validity or amount thereof shall be contested in good faith by
appropriate action and the Company or such Significant Subsidiary shall, to the
extent required by GAAP, set aside on its books adequate reserves with respect
thereto, except in each case, to the extent that the failure to do so could not
in the aggregate reasonably be expected to result in a Material Adverse Effect.

 

Section 5.04.                          Financial Statements, Reports, Etc.  In
the case of the Company, furnish to the Administrative Agent (which will
promptly furnish same to each Lender):

 

(a)                     within 90 days after the end of each fiscal year, its
Consolidated balance sheet and related Consolidated statements of earnings, cash
flows and shareholders’ equity, showing the financial position of the Company
and its Consolidated Subsidiaries as of the close of such fiscal year and their
results of operations and cash flows for such year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect except with the consent of the Required
Lenders) to the effect that such Consolidated financial statements fairly
present in all material respects the financial position, results of operations
and cash flows of the Company on a Consolidated basis in accordance with GAAP
consistently applied (except with respect to consistency as otherwise indicated
therein), provided that if the independent auditor’s report with respect to such
consolidated financial statements is a combined report (that is, one report
containing both an opinion on such consolidated financial statements and an
opinion on internal controls over financial reporting), then such report may
include a qualification or limitation relating to the Company’s system of
internal controls over financial reporting due to the exclusion of any acquired
business from the management report on internal controls over financial
reporting made pursuant to Item 308 of Regulation S-K of the Securities and
Exchange Commission, to the extent such exclusion is permitted under provisions
published by the Securities and Exchange Commission; provided further, if
applicable, the independent auditor’s report may contain references to
independent audits performed by other independent public accountants of
recognized national standing as contemplated by AU Section 543, Part of Audit
Performed by Other Independent Auditors, or any successor standard under GAAP.

 

(b)                     within 45 days after the end of each of the first three
fiscal quarters of each fiscal year, its Consolidated balance sheet and related
Consolidated statements of earnings and cash flows showing the financial
position of the Company and its Consolidated Subsidiaries as of the close of
such fiscal quarter and their results of operations for such fiscal quarter and
the then elapsed portion of the fiscal year and their cash flows for the then
elapsed portion of the fiscal year, all certified by one of its Financial
Officers as fairly presenting in all material respects the financial position,
results of operations and cash flows of the Company on a Consolidated basis in
accordance with GAAP consistently applied (except with respect to consistency as
otherwise indicated therein), subject to normal year-end audit adjustments and
the absence of footnotes;

 

53

--------------------------------------------------------------------------------


 

(c)                      concurrently with any delivery of financial statements
under paragraph (a) or (b) above, a certificate, substantially in the form of
Exhibit F hereto, of a Financial Officer (i) certifying that no Default has
occurred or, if a Default has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto and
(ii) setting forth computations in reasonable detail reasonably satisfactory to
the Administrative Agent demonstrating compliance with the covenants contained
in Section 7.01;

 

(d)                     promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by it with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of or all the functions of such Commission, or with
any national securities exchange, or distributed to its shareholders generally,
as the case may be; and

 

(e)                      promptly, from time to time, (x) such other information
regarding the operations, business affairs and financial condition of the
Company or any Subsidiary, or compliance with the terms of the Loan Documents,
as the Administrative Agent, at the request of any Lender, may reasonably
request and (y) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.

 

Information required to be delivered pursuant to paragraphs 5.04(a), 5.04(b) or
5.04(d) above shall be deemed to have been delivered on the date on which
(x) such information has been posted on the Internet by the Securities and
Exchange Commission at https://www.sec.gov/edgar/searchedgar/webusers.htm (or
any successor website) or (y) the Company provides notice to the Administrative
Agent that such information has been posted on the Company’s website on the
Internet at www.cummins.com or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to paragraph 5.04(c) and (ii) the
Borrower shall deliver paper copies of the information referred to in paragraphs
5.04(a) or 5.04(b) to any Lender which requests such delivery.

 

Section 5.05.                          Litigation and Other Notices.  In the
case of the Company, furnish to the Administrative Agent (which will promptly
notify each Lender) prompt written notice of the following:

 

(a)                     any Default of which an executive officer of the Company
has knowledge, specifying the nature and extent thereof and the corrective
action (if any) proposed to be taken with respect thereto;

 

(b)                     the filing or commencement of, or any written threat or
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Company or any Affiliate thereof as to which there is a
reasonable possibility of an adverse determination and which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

54

--------------------------------------------------------------------------------


 

(c)                      the occurrence of any ERISA Event that, alone or
together with any other ERISA Events which have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(d)                     any development that has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect;

 

(e)                      any change, following the effectiveness thereof, in the
Company’s senior unsecured debt rating from S&P or Moody’s or in its corporate
credit rating from S&P; and

 

(f)                       any change in the information provided in the
Beneficial Ownership Certification delivered to such Lender that would result in
a change to the list of beneficial owners identified in such certification.

 

Section 5.06.                          Maintaining Records; Access to Properties
and Inspections.  In the case of the Company and each Significant Subsidiary,
maintain all financial records in a manner sufficient to be able to prepare
financial statements in accordance with GAAP and permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect the financial records and the properties of the
Company or any Significant Subsidiary at reasonable times and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any representatives designated by any Administrative Agent
or any Lender to discuss the affairs, finances and condition of the Company or
any Significant Subsidiary with the officers thereof and independent accountants
therefor; provided that (i) the Company or such Significant Subsidiary may
require that a representative appointed by it be present at such inspections or
discussions, (ii) the obligations of the Company and its Significant
Subsidiaries under this Section are subject to, and the Administrative Agent and
any such Lender shall comply with, all applicable confidentiality restrictions
and (iii) unless an Event of Default has occurred and is continuing, the Company
and its Significant Subsidiaries, taken as a whole, shall only be required to
reimburse the Administrative Agent and each Lender in the aggregate for the
expenses incurred by the Administrative Agent and each Lender for one such visit
and inspection by the Administrative Agent and each Lender in any calendar year.

 

Section 5.07.                          Use of Proceeds.  Use the proceeds of the
Loans only for the general corporate purposes of the Company and its
Subsidiaries.  The Company and its Subsidiaries are not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U).  No part of the proceeds of any Loan will
be used, whether directly or indirectly, (a) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulation T,
Regulation U and Regulation X, or (b) in any hostile acquisition of another
Person.  None of the Credit Parties will request any Borrowing, and none of the
Credit Parties shall use, and each of the Credit Parties shall procure that none
of its subsidiaries nor its or their respective directors, officers, employees
and agents shall use, the proceeds of any Borrowing (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding or financing any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, in each case to the extent such activities, business or
transaction would violate Sanctions if conducted by

 

55

--------------------------------------------------------------------------------


 

a company organized in the United States or by a company organized in a European
Union member state, or (C) in any other manner that would result in liability to
any Lender, the Administrative Agent or any Swingline Lender under any
applicable Sanctions or the violation of any Sanctions by any Lender, the
Administrative Agent or any Swingline Lender.

 

Section 5.08.                          Compliance with Laws.  Comply with all
applicable laws, statutes, rules and regulations, including Environmental Laws,
and obtain, maintain and comply with any and all licenses, approvals,
notifications, registrations or permits required by such applicable laws,
statutes, rules and regulations except to the extent that, in any such case,
failure to do so could not be reasonably expected to have a Material Adverse
Effect.  Each of the Credit Parties will maintain in effect and enforce policies
and procedures designed to promote and achieve compliance by the Credit Parties
and each of their respective subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, in each case in all material respects.

 

ARTICLE 6

 

NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that it will not, and will not
cause or permit any of its Subsidiaries to:

 

Section 6.01.                          Negative Pledge.  Create, incur, assume
or permit to exist any Lien on any property or assets (including stock or other
securities of Subsidiaries) now owned or hereafter acquired by it or on any
income or rights in respect of any thereof, except:

 

(a)                     Liens imposed by law for taxes, assessments,
governmental charges or levies that are not yet due or are being contested by
proper action and for which adequate reserves in accordance with GAAP are
established;

 

(b)                     carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.03;

 

(c)                      pledges and deposits and other Liens made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;

 

(d)                     Liens (including deposits) to secure the performance of
bids, tenders, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of like nature, in each case in
the ordinary course of business;

 

(e)                      easements, zoning restrictions, rights-of-way and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere
materially with the ordinary conduct of business of the Company or any
Subsidiary;

 

56

--------------------------------------------------------------------------------


 

(f)                       any Lien existing on any property or asset prior to
the acquisition thereof by the Company or any Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
and (ii) such Lien does not apply to any other property or assets of the Company
or any Subsidiary;

 

(g)                      Liens (including deposits) in connection with
self-insurance;

 

(h)                     judgment or other similar Liens in connection with legal
proceedings in an aggregate principal amount (net of amounts for which relevant
insurance providers have delivered written acknowledgements of coverage) not to
exceed $300,000,000; provided that the execution or other enforcement of such
Liens is effectively stayed and the claims secured thereby are being actively
contested in good faith by appropriate proceedings;

 

(i)                         Liens arising in connection with advances or
progress payments under government contracts;

 

(j)                        Liens on assets of Subsidiaries securing Indebtedness
payable to the Company or any Wholly-Owned Consolidated Subsidiary;

 

(k)                     Liens on cash and cash equivalents deposited to
discharge and/or defease Indebtedness in accordance with the terms thereof;

 

(l)                          [Reserved]

 

(m)                 Liens securing Indebtedness other than Indebtedness
described in paragraphs (a) through (l) above, to the extent and only to the
extent that the aggregate amount of Priority Indebtedness shall not exceed 12.5%
of the Consolidated assets of the Company and its Consolidated Subsidiaries as
reflected in the annual or quarterly report then most recently filed by the
Company with the Securities and Exchange Commission, determined at the time such
Liens are granted and at the time of any subsequent incurrence of Indebtedness
secured thereby;

 

(n)                     Liens arising from leases, subleases or licenses granted
to others which do not interfere in any material respect with the business of
the Company or any of the Subsidiaries;

 

(o)                     Liens in respect of an agreement to dispose of any
asset, to the extent such disposal is permitted by this Agreement;

 

(p)                     Liens arising under any retention of title arrangements
entered into in the ordinary course of business or over goods or documents of
title to goods arising in the ordinary course of documentary credit
transactions;

 

(q)                     Liens arising due to any cash pooling, netting or
composite accounting arrangements between any one or more of the Company and any
of the Subsidiaries or between any one or more of such entities and one or more
banks or other financial institutions where any such entity maintains deposits;

 

(r)                        customary rights of set off, revocation, refund or
chargeback or similar rights under deposit disbursement, concentration account
agreements or under the Uniform Commercial Code

 

57

--------------------------------------------------------------------------------


 

(or comparable foreign law) or arising by operation of law of banks or other
financial institutions where the Company or any of the Subsidiaries maintains
deposit, disbursement or concentration accounts in the ordinary course of
business;

 

(s)                       the replacement, extension or renewal of any Lien
permitted by clause (f) above upon or in the same assets subject thereto or the
replacement, extension or renewal (to the extent the amount thereof is not
increased) of the Indebtedness or other obligation secured thereby; and

 

(t)                        Liens on proceeds of any of the assets permitted to
be the subject of any Lien or assignment permitted by this Section 6.01.

 

Section 6.02.                          Mergers, Consolidations, and Sales of
Assets.  In the case of the Company and any other Borrower, merge with or into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of related transactions) all or substantially all of
its assets, or liquidate or dissolve or reorganize in a jurisdiction that is not
an Approved Jurisdiction, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Subsidiary or other Person may merge into or consolidate with the
Company in a transaction in which the Company is the surviving corporation,
(ii) any Subsidiary that is a Borrower may merge into or consolidate with any
other Person in a transaction in which the surviving entity is a Wholly-Owned
Consolidated Subsidiary; provided that the surviving corporation shall be a
Borrower organized under the laws of an Approved Jurisdiction, and (iii) any
Subsidiary may sell, transfer, lease or otherwise dispose of its assets to any
other Person.

 

Section 6.03.                          Priority Indebtedness.  In the case of
Subsidiaries, incur, create, assume or permit to exist any Priority Indebtedness
if, immediately after giving effect to the incurrence thereof, the aggregate
amount of Priority Indebtedness would exceed 12.5% of the Consolidated assets of
the Company and its Consolidated Subsidiaries as reflected in the annual or
quarterly report then most recently filed by the Company with the Securities and
Exchange Commission.

 

ARTICLE 7

 

FINANCIAL COVENANT

 

Section 7.01.                          Debt to Total Capital.  The Company will
not permit the ratio of (a) Total Debt to (b) Consolidated Total Capital, each
determined as of the last day of each fiscal quarter, to be greater than 0.65:1.

 

ARTICLE 8

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                     any representation or warranty made, or deemed made, in
or pursuant to the Loan Documents, or any representation, warranty, statement or
information contained in any written report, certificate, financial statement or
other instrument furnished by or on behalf of any Credit

 

58

--------------------------------------------------------------------------------


 

Party in connection with or pursuant to the Loan Documents, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished;

 

(b)                     default shall be made in the payment of any principal of
any Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or pursuant to any
provision of the Loan Documents or otherwise;

 

(c)                      default shall be made in the payment of any interest on
any Loan or any fee or any other amount (other than an amount referred to in
(b) above) due under the Loan Documents, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Domestic Business Days;

 

(d)                     default shall be made in the due observance or
performance by the Company or any Subsidiary of any covenant, condition or
agreement contained in Section 5.05(a), Section 5.07, Article 6 or Article 7 and
such default shall continue unremedied for a period of five Domestic Business
Days after the earlier of (i) a Financial Officer of the Company becoming aware
thereof and (ii) notice thereof from the Administrative Agent or any Lender to
the Company;

 

(e)                      default shall be made in the due observance or
performance by the Company or any Subsidiary of any covenant, condition or
agreement contained in the Loan Documents (other than those specified in (b),
(c) or (d) above) and such default shall continue unremedied for a period of ten
Domestic Business Days after notice thereof from the Administrative Agent or any
Lender to the Company;

 

(f)                       the Company or any Subsidiary shall (i) fail to pay
any of its Indebtedness (excluding Indebtedness owing to the Company or any of
its Subsidiaries) in excess of $125,000,000 in the aggregate when due and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness or (ii) fail to
observe or perform any term, covenant or condition on its part to be observed or
performed under any agreement or instrument relating to any such Indebtedness,
when required to be observed or performed, and such failure shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such failure is to accelerate, or permit the acceleration of,
the maturity of such Indebtedness or such Indebtedness has been accelerated and
such acceleration has not been rescinded; or any amount of Indebtedness in
excess of $125,000,000 shall be required to be prepaid, defeased, purchased or
otherwise acquired by the Company or any Subsidiary (other than by a regularly
scheduled required prepayment and other than secured Indebtedness that becomes
due as a result of the voluntary transfer of assets securing such Indebtedness),
prior to the stated maturity thereof; provided that none of the following shall
give rise to an Event of Default: (i) Indebtedness that becomes due as a result
of the voluntary sale or transfer of assets securing such Indebtedness and
(ii) mandatory prepayments or offers to purchase of Indebtedness in accordance
with the documentation governing such Indebtedness by reason of the receipt of
net cash proceeds of (A) other Indebtedness, (B) dispositions (including,
without limitation, as the result of casualty events and governmental takings)
or (C) equity issuances, or by reason of the generation of excess cash flow in
an amount equal to a percentage thereof;

 

59

--------------------------------------------------------------------------------


 

(g)                      an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of the Company or any Significant Subsidiary, or of a
substantial part of the property or assets of the Company or any Significant
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Company or any Significant Subsidiary, or for a substantial part of the property
or assets of the Company or any Significant Subsidiary, or (iii) the winding-up
or liquidation of the Company or any Significant Subsidiary; and such proceeding
or petition shall continue undismissed for 60 days, or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(h)                     the Company or any Significant Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in (g) above, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Company or any Significant Subsidiary, or for a substantial part of the
property or assets of the Company or any Significant Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors,
(vi) admit in writing its inability or fail generally to pay its debts as they
become due or (vii) take any action for the purpose of authorizing any of the
foregoing;

 

(i)                         one or more judgments for the payment of money in an
aggregate amount in excess of $125,000,000 shall be rendered against the
Company, any Significant Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed; provided, however, that any such
judgment shall not be included in the calculation of the aggregate amount of
judgments under this clause (i) if and for so long as (A) the amount of such
judgment is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (B) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment;

 

(j)                        a Change in Control shall occur;

 

(k)                     the provisions of Article 11 shall cease to constitute
valid, binding and enforceable obligations of the Company for any reason, or any
Credit Party shall have so asserted in writing; or

 

(l)                         an ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

then, and in every such event (other than an event with respect to any Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent shall, at the request of the Required Lenders, by notice to
the Company, take either or both of the following actions at the same or
different times: (i) terminate forthwith the Commitments and (ii) declare the
Loans then outstanding to be forthwith due and payable, whereupon the principal
of the Loans, together with accrued interest thereon and any unpaid accrued fees
and all other liabilities of any Borrower accrued hereunder, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by each Borrower,
anything contained herein to the contrary notwithstanding; and upon the
occurrence of any event described in paragraph (g) or (h) above with respect to
any Borrower, the Commitments shall automatically terminate and the principal of
all Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by each Borrower, anything contained herein to the contrary
notwithstanding.

 

ARTICLE 9

 

THE AGENTS

 

Section 9.01.                          Appointment and Authorization of
Administrative Agent.  Each of the Lenders hereby irrevocably appoints the
Administrative Agent as its agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to it by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

Section 9.02.                          Rights and Powers of Administrative Agent
as a Lender.  The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Company or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Section 9.03.                          Limited Duties and Responsibilities of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in the Loan Documents.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 12.02) and
(c) except as expressly set forth in any Loan Document, the Administrative Agent
shall not have any duty to disclose, and shall not be liable to any Lender for
the failure to disclose, any information relating to the Company or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to

 

61

--------------------------------------------------------------------------------


 

have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by the Company or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered under any Loan Document or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article 4 or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

Section 9.04.                          Authority of Administrative Agent to Rely
on Certain Writings, Statements and Advice.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it in good faith, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.05.                          Sub-Agents and Related Parties.  The
Administrative Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Section 9.06.                          Resignation; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as a
successor Administrative Agent hereunder, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder.  The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor. 
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 12.03 shall continue in effect for the benefit of such
retiring Administrative Agent,

 

62

--------------------------------------------------------------------------------


 

its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while it was acting as
Administrative Agent.

 

Section 9.07.                          Credit Decisions by Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon the Loan Documents, any related agreement or
any document furnished hereunder or thereunder.

 

Section 9.08.                          Administrative Agent’s Fee.  The Company
agrees to pay to the Administrative Agent, for its own account, fees payable in
the amounts and at the times separately agreed upon between the Company and the
Administrative Agent.

 

Section 9.09.                          Other Agents.  Nothing in the Loan
Documents shall impose on any Agent or Arranger other than the Administrative
Agent, in its capacity as an Agent or Arranger, any obligation or liability
whatsoever.

 

Section 9.10.                          Certain ERISA Matters.  (a) Each Lender
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company or any other Credit Party, that at least one of the following is and
will be true:

 

(i)             such Lender is not using “plan assets” (within the meaning of
the Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans or the Commitments,

 

(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments

 

63

--------------------------------------------------------------------------------


 

and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

 

(iv)      such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                     Each of the Administrative Agent and each Arranger
hereby informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Commitments and this Agreement, (ii) may recognize a gain if
it extended the Loans or the Commitments for an amount less than the amount
being paid for an interest in the Loans or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

ARTICLE 10
REPRESENTATIONS AND WARRANTIES OF ELIGIBLE SUBSIDIARIES

 

Each Eligible Subsidiary shall be deemed by the execution and delivery of its
Election to Participate to have represented and warranted as of the date thereof
that:

 

Section 10.01.                   Organization; Powers.  Such Eligible
Subsidiary  (a)  is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the power and
authority to execute, deliver and perform its obligations hereunder and under
each other agreement or instrument contemplated thereby to which it is or will
be a party and to borrow hereunder and (c) is a Wholly-Owned Consolidated
Subsidiary.

 

Section 10.02.                   Authorization.  The Transactions and the
execution and delivery by such Eligible Subsidiary of its Election to
Participate and the performance by such Eligible Subsidiary of this Agreement,
(a) have been duly authorized by all requisite corporate, partnership, limited
liability company or analogous and, if required, stockholder, partner, member or
analogous action and (b) will not (i) materially violate any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of such Eligible Subsidiary,
(ii)materially violate any order of any Governmental Authority or
(iii) materially violate any provision of any material indenture, agreement or
other instrument to which such Eligible Subsidiary is a party or by which any of
them or any of their property is or may be bound, (iv) be in material conflict
with, result in a breach of or constitute (alone or with

 

64

--------------------------------------------------------------------------------


 

notice or lapse of time or both) a material default under any such indenture,
agreement or other instrument or (v) result in the creation or imposition of any
Lien upon any property or assets of such Eligible Subsidiary (other than under
any Loan Document).

 

Section 10.03.                   Enforceability.  Its Election to Participate
has been duly executed and delivered by such Eligible Subsidiary, and this
Agreement constitutes a legal, valid and binding obligation of such Eligible
Subsidiary enforceable against such Eligible Subsidiary in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 10.04.                   Taxes.  Except as disclosed in such Election to
Participate, there is no income, stamp or other tax of any country, or any
taxing authority thereof or therein, imposed by or in the nature of withholding
or otherwise, which is imposed on any payment to be made by such Eligible
Subsidiary pursuant hereto, or is imposed on or by virtue of the execution,
delivery or enforcement of its Election to Participate.

 

ARTICLE 11

 

GUARANTY

 

Section 11.01.                   The Guaranty.  The Company hereby
unconditionally and absolutely guarantees the full and punctual payment (whether
at stated maturity, upon acceleration or otherwise) of the principal of and
interest on each Loan made to each other Borrower pursuant to this Agreement,
and the full and punctual payment of all other amounts payable by each other
Borrower under this Agreement.  Upon failure by any other Borrower to pay
punctually any such amount, the Company agrees that it shall forthwith on demand
pay the amount not so paid at the place and in the manner specified in this
Agreement.

 

Section 11.02.                   Guaranty Unconditional.  The obligations of the
Company hereunder shall be unconditional, irrevocable and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)                     any extension, renewal, settlement, compromise, waiver
or release in respect of any obligation of any Borrower or any other Person
under any Loan Document or by operation of law or otherwise (except to the
extent the foregoing expressly releases the Company’s obligations under this
Article 11);

 

(b)                     any modification or amendment of or supplement to any
Loan Document (other than any modification, amendment or supplement of this
Article 11 effected in accordance with Section 12.02);

 

(c)                      any release, impairment, non-perfection or invalidity
of any direct or indirect security for any obligation of any Borrower or any
other Person under any Loan Document;

 

(d)                     any change in the corporate existence, structure or
ownership of any Borrower or any other Person or any insolvency, bankruptcy,
reorganization or other similar proceeding

 

65

--------------------------------------------------------------------------------


 

affecting any Borrower or any other Person or its assets or any resulting
release or discharge of any obligation of any Borrower or any other Person
contained in any Loan Document;

 

(e)                      the existence of any claim, set-off or other rights
which the Company may have at any time against any other Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)                       any invalidity or unenforceability relating to or
against any Borrower or any other Person for any reason of any Loan Document, or
any provision of applicable law or regulation purporting to prohibit the payment
by any Borrower of the principal of or interest on any Loan or any other amount
payable by it under any Loan Document; or

 

(g)                      any other act or omission to act or delay of any kind
by any Borrower, the Administrative Agent, any Lender or any other Person or any
other circumstance whatsoever which might, but for the provisions of this
paragraph, constitute a legal or equitable discharge of or defense to the
Company’s obligations hereunder (in each case other than payment in full of the
obligations guaranteed hereunder).

 

Section 11.03.                   Discharge Only Upon Payment in Full;
Reinstatement in Certain Circumstances.  Each of the Company’s obligations
hereunder shall remain in full force and effect until the Commitments shall have
terminated and the principal of and interest on the Loans and all other amounts
payable hereunder by the Company and each other Borrower under this Agreement
shall have been paid in full in cash (or backed by a standby letter of credit or
cash collateralized, in each case in amounts and on terms satisfactory to the
Administrative Agent).  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by any other Borrower under
this Agreement is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy or reorganization of such Borrower or otherwise, the
Company’s obligations hereunder with respect to such payment shall be reinstated
at such time as though such payment had been due but not made at such time.

 

Section 11.04.                   Waiver by the Company.  The Company irrevocably
waives acceptance of its guaranty under this Article 11, presentment, demand
(except as provided in Section 11.01), protest and any notice not provided for
herein, as well as, solely for purposes of Article 11 any requirement that at
any time any action be taken by any Person against any Borrower or any other
Person.  The Company’s guaranty hereunder is a guaranty of payment and not
merely of collection.

 

Section 11.05.                   Subrogation.  Upon making any payment with
respect to any Borrower hereunder, the Company shall be subrogated to the rights
of the payee against such Borrower with respect to such payment; provided that
the Company shall not enforce any payment by way of subrogation unless all
amounts of principal of and interest on the Loans to such Borrower and all other
amounts payable by such Borrower under this Agreement have been paid in full in
cash.

 

Section 11.06.                   Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by any Borrower under this Agreement is
stayed upon insolvency, bankruptcy or reorganization of such Borrower, all such
amounts otherwise subject to acceleration under the

 

66

--------------------------------------------------------------------------------


 

terms of this Agreement shall nonetheless be payable by the Company hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

 

Section 11.07.                   Continuing Guaranty.  The Company’s guaranty
hereunder is a continuing guaranty, shall be binding on the Company and its
successors and assigns, and shall be enforceable by the Lenders.  If all or part
of any Lender’s interest in any obligation guaranteed by the Company is assigned
or otherwise transferred, the transferor’s rights under the Company’s guaranty,
to the extent applicable to the obligation so transferred, shall automatically
be transferred with such obligation.

 

ARTICLE 12

 

MISCELLANEOUS

 

Section 12.01.                   Notices.  (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:

 

(i)                                     if to the Company, to it at Cummins
Inc., 500 Jackson Street, Box 3005, Columbus, Indiana  47202-3005, Attention of
Vice President/Treasurer (Email: donald.jackson@cummins.com);

 

(ii)                                  if to any Subsidiary Borrower, to it care
of the Company;

 

(iii)                               if to the Administrative Agent, to JPMorgan
Chase Bank, N.A., 500 Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713,
Attention of Loan & Agency Services Group — Joe Aftanis (Phone: 303-552-0847;
Facsimile: 302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

(iv)                              if to JPMCB as Swingline Lender:

 

(A)                               for Swingline Loans made in Dollars, to it at
JPMorgan Chase Bank, N.A., 500 Stanton Christiana Road, NCC5/1st Floor, Newark,
DE 19713, Attention of Loan & Agency Services Group — Joe Aftanis (Phone:
303-552-0847; Facsimile: 302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

(B)                               for Swingline Loans made in Euros or Pound
Sterling, to Email: european.loan.operations@jpmorgan.com and
emea.slt.maintenance@jpmchase.com; with a copy to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5/1st Floor, Newark, DE 19713, Attention of Loan &
Agency Services Group — Joe Aftanis (Phone: 303-552-0847; Facsimile:
302-634-3301; Email: joe.aftanis@jpmorgan.com);

 

(v)                                 if to Bank of America, N.A. as Swingline
Lender, to it at Bank of America, N.A., Building C 2380 Performance Dr.,
TX2-984-03-23, Richardson, TX

 

67

--------------------------------------------------------------------------------


 

75082, Attention of Jennifer Ollek (Phone: 469-201-8863; Facsimile:
214-290-8374; Email: Jennifer.a.ollek@baml.com);

 

(vi)                              if to Citibank, N.A., as Swingline Lender,

 

(A)                               for Swingline Loans made in Dollars, to it at
1615 Brett Road, Building III., New Castel, DE 19720, Attention of Loan
Administration (Facsimile: 646-274-5000; Email: GLOriginationOps@citigroup.com);

 

(B)                               for Swingline Loans made in Euros or Pound
Sterling, to it at Citibank Europe PLC, Poland Branch, Prosta 36 Street, 00-838,
Warsaw, Poland (Facsimile: 0044-207-655-2380; Email: londonloans@citi.com);

 

(vii)                           if to HSBC Bank USA, National Association, as
Swingline Lender, to it at 452 Fifth Avenue, New York, NY 10018, Attention of
Loan Administration (Phone: 212-525-1529; Facsimile: 847-793-3415; Email:
CTLANY.LoanAdmin@us.hsbc.com);

 

(viii)                        if to ING Bank N.V., Dublin Branch, as Swingline
Lender, to it at ING Bank N.V., Block 4, Dundrum Town Centre, Sandyford Road,
Dundrum, D16 A4W6, Ireland, Attention of Alan Maher, Director (Phone:
+353-1-638-4008; Facsimile: +353 1 638 4072; Email:
wlo.exe.cfil.cb.locations@ing.nl); and

 

(ix)                              if to any other Lender, to it at its address
(or facsimile number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)                                  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if received during the recipient’s normal
business hours.

 

Section 12.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power under any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent and the Lenders under the Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of any Loan Document or consent to any departure by
any Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such

 

68

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent or any Lender may have had notice or
knowledge of such Default at the time.

 

(b)                                 No Loan Document nor any provision thereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Required Lenders; provided that
no such agreement shall:

 

(i)                           (A) increase the Commitment of any Lender without
the written consent of such Lender, (B) reduce the principal amount of any Loan
or reduce the rate of interest thereon (other than with respect to the
incremental 2% included in the determination of the applicable interest rate
under Section 2.12(d)), or reduce any fees payable hereunder, without the
written consent of each Lender directly and adversely affected thereby,
(C) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender directly and
adversely affected thereby, (D) change Section 2.18(b) or Section 2.18(c) in a
manner that would alter the pro rata sharing of payments required thereby, or
change any provision requiring that funding of amounts by the Lenders be on a
ratable basis, without the written consent of each Lender directly and adversely
affected thereby, (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender, (F) release the Company
from its guaranty under Article 11 hereof, or limit its liability in respect of
such guaranty, without the written consent of each Lender, (G) change any of the
provisions of Section 2.23 without the consent of the Administrative Agent and
the Swingline Lenders or (H) amend the definition of “Applicable Percentage”
without the written consent of each Lender; provided that no consent of any
Defaulting Lender shall be required pursuant to clause (D), (E) or (H) above as
to any modification that does not adversely affect such Defaulting Lender in a
non-ratable manner;

 

(ii)                        amend, modify or otherwise affect the rights or
duties of the Administrative Agent or any Swingline Lender under any Loan
Document without the prior written consent of the Administrative Agent or such
Swingline Lender, as the case may be; or

 

(iii)                     (A) subject any Subsidiary Borrower to any additional
obligation without the written consent of such Borrower, (B) increase the
principal of or rate of interest on any outstanding Loan of any Subsidiary
Borrower without the written consent of such Borrower, (C) accelerate the stated
maturity of any outstanding Loan of any Subsidiary Borrower without the written
consent of such Borrower or (D) change this proviso (iii) without the prior
written consent of each Subsidiary Borrower.

 

69

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any provision herein to the
contrary, as to any amendment, amendment and restatement or other modifications
otherwise approved in accordance with this Section, it shall not be necessary to
obtain the consent or approval of any Lender that, upon giving effect to such
amendment, amendment and restatement or other modification, would have no
Commitment or outstanding Loans so long as such Lender receives payment in full
of the principal of and interest accrued on each Loan made by, and all other
amounts owing to, such Lender or accrued for the account of such Lender under
this Agreement and the other Loan Documents at the time such amendment,
amendment and restatement or other modification becomes effective.  For the
avoidance of doubt, and notwithstanding any provision in this Agreement to the
contrary, it shall not be necessary to obtain the consent or approval of any
Lender to effectuate, pursuant to Section 2.09(a), the conversion of any
Revolving Loans into Term Loans and therewith extend the Maturity Date for such
Term Loans to the first anniversary of the Commitment Termination Date.

 

(d)                                 Notwithstanding any provisions herein to the
contrary, if the Administrative Agent and the Company acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement, so long as, in each
case, the Lenders shall have received at least ten Domestic Business Days’ prior
written notice thereof and the Administrative Agent shall not have received,
within ten Domestic Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.

 

Section 12.03.  Expenses; Indemnity; Damage Waiver.  (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, and its Affiliates, including the reasonable fees, charges
and disbursements of one counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof, including, for the avoidance
of doubt, any documentation in connection with the Company’s election to
effectuate the Term Loan Election (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 The Company shall indemnify the
Administrative Agent, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of any actual or prospective
claim, litigation, investigation or proceeding, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a

 

70

--------------------------------------------------------------------------------


 

party thereto, relating to (i) the execution or delivery of the Loan Documents
or any agreement or instrument contemplated thereby, the performance by the
parties thereto of their respective obligations thereunder or the consummation
of the Transactions or any other transactions contemplated thereby, (ii) any
Loan or the use of the proceeds therefrom or (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Company or any of its Subsidiaries, or any Environmental
Liability related in any way to the Company or any of its Subsidiaries; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (i) the gross negligence or willful misconduct of
such Indemnitee or any of its Affiliates or representatives, (ii) from the
material breach in bad faith by such Indemnitee of its express obligations under
the Loan Documents or (iii) a dispute solely among Indemnitees (other than a
dispute involving a claim against an Indemnitee in its capacity as an arranger
or agent in respect of the Agreement, and in any such event described in this
clause (iii) solely to the extent that the underlying dispute does not arise as
a result of any action, inaction, representation or misrepresentation of, or
information provided, or that was failed to be provided, by or on behalf of, the
Company or any of its Subsidiaries).

 

(c)                      To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent or any Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Swingline Lender in its capacity as
such.

 

(d)                     To the extent permitted by applicable law, each Credit
Party shall not assert, and hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, the Loan Documents or any agreement or instrument
contemplated thereby, the Transactions, any Loan or the use of the proceeds
thereof.

 

(e)                      All amounts due under this Section shall be payable
promptly after written demand therefor.

 

Section 12.04.                   Successors and Assigns.  (a) The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) no Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Credit Party without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section.  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by

 

71

--------------------------------------------------------------------------------


 

reason of this Agreement.  The parties hereby agree that Merrill Lynch, Pierce,
Fenner & Smith Incorporated (“MLPFS”) may, without notice to the Company or any
other Credit Party, assign its rights and obligations under this Agreement to
any other registered broker-dealer organized in the United States that is
wholly-owned by Bank of America Corporation to which (i) all or substantially
all of Bank of America Corporation’s or any of its subsidiaries’ investment
banking, commercial lending services or related businesses may be transferred
following the date of this Agreement and (ii) MLPFS assigns its rights and
obligations as an Arranger under syndicated credit facilities generally.

 

(b)                     (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                         the Company; provided that (x) no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below) (it being understood that the
Company shall nevertheless receive prompt notice of any such assignment to a
Lender, an Affiliate of a Lender or an Approved Fund) or, if an Event of Default
under paragraph (b), (c), (g) or (h) of Article 8 has occurred and is
continuing, any other assignee and (y) the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Euro-Currency Business Days after
receipt of written notice thereof; and

 

(B)                         the Administrative Agent and each Swingline Lender;
provided that no consent of the Administrative Agent or any Swingline Lender,
shall be required for an assignment to an assignee that is a Lender or an
Affiliate of a Lender immediately prior to giving effect to such assignment.

 

(ii)                             Assignments shall be subject to the following
additional conditions:

 

(A)                         except in the case of an assignment to a Lender or
an Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the Commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent; provided that no such
consent of the Company shall be required if an Event of Default under paragraph
(b), (c), (g) or (h) of Article 8 has occurred and is continuing;

 

(B)                         each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

72

--------------------------------------------------------------------------------


 

(C)                         the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500;

 

(D)                         the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                          in the case of an assignment to a CLO (as defined
below), the assigning Lender shall retain the sole right to approve any
amendment, modification or waiver of any provision of this Agreement, provided
that the Assignment and Assumption between such Lender and such CLO may provide
that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver described in paragraph (i) of the first
proviso to Section 12.02(b) that affects such CLO; and

 

(F)                           no assignment, whether in whole or in part
(including participations), may be made to (i) the Borrower or any of its
Affiliates or subsidiaries, (ii) any Defaulting Lender or any Person who, upon
becoming a Lender, would constitute a Defaulting Lender, (iii) a natural Person
(or holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of, a natural Person) or (iv) Disqualified Institution
without the prior written consent of the Borrower.

 

For the purposes of this Section 12.04(b), the terms “Approved Fund”, “CLO” and
“Disqualified Institution” have the following meanings:

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

 

“Disqualified Institution” means Persons (or Affiliates of Persons) that are
reasonably determined by the Company to be competitors of the Company or its
Subsidiaries and which have been specifically identified by name by the Company
to the Administrative Agent and the Lenders in writing prior to the Effective
Date; provided that, the Company, by notice to the Administrative Agent and the
Lenders after the Effective Date, shall be permitted to supplement or modify the
list of Disqualified Institutions from time to time in writing, identifying by
name additional such competitors (or Affiliates thereof) that shall be
Disqualified Institutions and each such supplement shall become effective five

 

73

--------------------------------------------------------------------------------


 

(5) Domestic Business Days after the Administrative Agent has posted such
supplement to all Lenders (including through electronic communications), but
which shall not apply retroactively to disqualify any Persons that have
previously acquired an assignment or participation interest in the Loans (but
solely with respect to such Loans).  It is understood and agreed that the
Administrative Agent shall have no responsibility, liability or duty, to
ascertain, inquire, monitor or enforce whether any Lender or potential Lender is
a Disqualified Institution.

 

(iii)                          Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16, 2.17 and 12.03).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.

 

(iv)                         The Administrative Agent, acting for this purpose
as a non-fiduciary agent of the Borrowers, shall maintain at one of its offices
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and each Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                            Upon its receipt of a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                      (i) Any Lender may, without the consent of any
Borrower, the Administrative Agent or any Swingline Lender, sell participations
to one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this

 

74

--------------------------------------------------------------------------------


 

Agreement (including all or a portion of its Commitment and/or the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) each Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (D) in the case of any sale of a
participation to a Disqualified Institution, the Borrower shall have provided
its prior written consent thereto.  Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in paragraph (i) of the first proviso to Section 12.02(b) that affects
such Participant.  Subject to paragraph (c)(ii) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.14,
2.15, 2.16 and Section 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of each Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations or, if different, under Sections
871(h) or 881(c) of the Code.  The entries in the Participant Register shall be
conclusive absent clearly demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(ii)                             A Participant shall not be entitled to receive
any greater payment under Section 2.14, 2.16 or 2.17 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant shall not be
entitled to the benefits of Section 2.16 unless the Participant complies with
the obligations of (e), (f), (g), (h) and (i) of Section 2.16, as applicable, as
if it were a Lender (it being understood that the documentation required shall
be delivered to the participating Lender and, if required by law for reduced
withholding, copies shall be delivered to the Company and the Administrative
Agent).

 

(d)                     Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall

 

75

--------------------------------------------------------------------------------


 

release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

(e)                      The words “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption Agreement shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

(f)                       Notwithstanding anything to the contrary in this
Section 12.04, or elsewhere in this Agreement, the consent of the Company shall
be required (such consent not to be unreasonably withheld or delayed) for an
assignment to an assignee that is an EEA Financial Institution unless an Event
of Default under paragraph (b), (c), (g) or (h) of Article 8 has occurred and is
continuing at the time of such assignment; provided, however, that no Affiliate
of Santander Bank, N.A. shall be considered an EEA Financial Institution for the
purposes of this clause (f).

 

Section 12.05.                   Survival.  All covenants, agreements,
representations and warranties made by the Company and any other Borrower herein
and in the certificates or other instruments  delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid (other than those backed
by a standby letter of credit or cash collateralized, in each case in amounts
and on terms satisfactory to the Administrative Agent) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.14,
2.15, 2.16, 2.17 and 12.03 and Article 9 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.

 

Section 12.06.                   Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective

 

76

--------------------------------------------------------------------------------


 

successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or e-mail shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

Section 12.07.                   Severability.  Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

Section 12.08.                   Right of Set-off.  If an Event of Default shall
have occurred and be continuing and the maturity of the Loans has been
accelerated under Article 8, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set-off and apply any and all deposits (general or special, time or
demand, provisional or final, but excluding deposits held in a trustee,
fiduciary, agency or similar capacity or otherwise for the benefit of a third
party) at any time held and other obligations at any time owing by such Lender
or Affiliate to or for the credit or the account of any Credit Party against any
of and all the obligations of such Credit Party now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of set-off) which such
Lender may have.

 

Section 12.09.                   Governing Law; Jurisdiction; Consent to Service
of Process.  (a) This Agreement shall be construed in accordance with and
governed by the internal law of the State of New York.

 

(b)                     Each Credit Party hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any judgment
arising out of or relating to any Loan Document, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in any Loan Document shall affect
any right that the Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against any Credit
Party or its properties in the courts of any jurisdiction.

 

(c)                      Each Credit Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph (b) of this Section.  Each of the parties
hereto

 

77

--------------------------------------------------------------------------------


 

hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)                     Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 12.01; provided
that each Subsidiary Borrower irrevocably appoints the Company as agent of
process and consents to service of process to the Company in the manner provided
for notices in Section 12.01.  Nothing in any Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.

 

Section 12.10.                   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 12.11.                   Judgment Currency.  If, under any applicable
law and whether pursuant to a judgment being made or registered against any
Borrower or for any other reason, any payment under or in connection with any
Loan Document is made or satisfied in a currency (the “Other Currency”) other
than that in which the relevant payment is due (the “Required Currency”) then,
to the extent that the payment (when converted into the Required Currency at the
rate of exchange on the date of payment or, if it is not practicable for the
party entitled thereto (the “Payee”) to purchase the Required Currency with the
Other Currency on the date of payment, at the rate of exchange as soon
thereafter as it is practicable for it to do so) actually received by the Payee
falls short of the amount due under the terms of any Loan Document, such
Borrower shall, to the extent permitted by law, as a separate and independent
obligation, indemnify and hold harmless the Payee against the amount of such
short-fall.  For the purpose of this Section, “rate of exchange” means the rate
at which the Payee is able on the relevant date to purchase the Required
Currency with the Other Currency and shall take into account any premium and
other costs of exchange.

 

Section 12.12.                   Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.13.                   Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and will agree

 

78

--------------------------------------------------------------------------------


 

to keep such Information confidential), (b) to the extent requested by any
central bank or the Federal Reserve or by any regulatory authority having
jurisdiction over it or in connection with any pledge or assignment permitted
under Section 12.04(d), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to any Loan Document or the
enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations under this Agreement, (g) with the prior written
consent of the Company, (h) to the extent requested by ratings agencies or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company.  For the purposes of this Section, “Information” means
all information received from or on behalf of the Company or any of its
Affiliates relating to the Company or its business or any of its Affiliates or
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 12.14.                   USA Patriot Act Notification.  Each Lender
subject to the Act (as defined below) hereby notifies the Borrowers that,
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender to identify the Borrowers in accordance with the Act.  The
Borrowers agree to cooperate with each Lender and provide true, accurate and
complete information to such Lender in response to any such request.

 

Section 12.15.                   No Fiduciary Duty.  (a) Each Agent, each Lender
and their Affiliates (collectively, for purposes of this Section 12.15, the
“Lender Parties”), may have economic interests that conflict with those of the
Borrowers.  Each Borrower agrees that, except as expressly provided otherwise in
Section 12.04(b)(iv), nothing in the Loan Documents will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Lender Parties and the Borrowers, its stockholders or its affiliates
in connection with the transactions contemplated hereby.  The Borrowers
acknowledge and agree that (i) the transactions contemplated by the Loan
Documents are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and the Borrowers, on the other, (ii) in connection therewith
and with the process leading to such transactions contemplated by the Loan
Documents each of the Lender Parties is acting solely as a principal and not the
fiduciary of each of the Borrower, its management, stockholders, creditors or
any other person, (iii) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising any
Borrower on

 

79

--------------------------------------------------------------------------------


 

other matters) and (iv) each Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate.  Each Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to the transactions contemplated hereby and the process
leading thereto.  Each Borrower agrees that it will not claim that any Lender
Party has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrower, in connection with the transactions
contemplated hereby or the process leading thereto.

 

(b)                     The Credit Parties further acknowledge and agree, and
acknowledges its subsidiaries’ understanding, that each Lender Party and each
Agent and Arranger is a full service securities or banking firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services.  In the ordinary course of business, any
Lender Party, Agent or Arranger may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, any Credit Party
and other companies with which any Credit Party may have commercial or other
relationships.  With respect to any securities and/or financial instruments so
held by any Lender Party or any such Agent or Arranger or any of its customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

(c)                      In addition, the Credit Parties acknowledge and agree,
and acknowledge their subsidiaries’ understanding, that each Lender Party and
its Affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
any Credit Party may have conflicting interests regarding the transactions
described herein and otherwise.  No Lender Party nor its Affiliates will use
confidential information obtained from any Credit Party, its Affiliates and/or
its representatives by virtue of the Transactions contemplated by the Loan
Documents or their other relationships with any Credit Party in connection with
the performance by such Lender Party or its Affiliates of services for other
companies, and no Lender Party nor its Affiliates will furnish any such
information to other companies.  The Credit Parties also acknowledge that no
Lender Party has any obligation to use in connection with the Transactions
contemplated by the Loan Documents, or to furnish to any Credit Party,
confidential information obtained from other companies.

 

Section 12.16.                   Acknowledgement and Consent to Bail-in of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                     the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

(b)                     the effects of any Bail-In Action on any such liability,
including, if applicable:

 

80

--------------------------------------------------------------------------------


 

(i)                                a reduction in full or in part or
cancellation of any such liability;

 

(ii)                             a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

To the extent not prohibited by applicable law, rule or regulation, each Lender
shall notify the Company and the Administrative Agent if it has become the
subject of a Bail-In Action (or any case or other proceeding in which a Bail-In
Action could reasonably be expected to be asserted against such Lender).

 

[Signature pages follow]

 

81

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

CUMMINS INC.

 

 

 

By:

/s/ Donald G. Jackson

 

 

Name: Donald G. Jackson

 

 

Title: Vice President – Treasurer

 

 

 

CMI GLOBAL EQUITY HOLDINGS C.V.

 

 

 

By:

CUMMINS INTERNATIONAL

 

FINANCE LLC, its General Partner

 

 

 

By:

/s/ Donald G. Jackson

 

 

Name: Donald G. Jackson

 

 

Title: Manager

 

 

 

CMI GLOBAL EQUITY HOLDINGS C.V.

 

 

 

By:

CMI INTERNATIONAL FINANCE

 

PARTNER 2 LLC

 

 

 

 

By:

/s/ Donald G. Jackson

 

 

Name: Donald G. Jackson

 

 

Title: Manager

 

 

 

CUMMINS EMEA HOLDINGS LIMITED

 

 

 

By:

/s/ Paul Fertleman

 

 

Name: Paul Fertleman

 

 

Title: Director and Company Secretary

 

 

 

CMI GLOBAL EQUITY HOLDINGS B.V.

 

 

 

By:

/s/ Robbert Frassino

 

 

Name: Robbert Frassino

 

 

Title: Managing Director A

 

 

 

By:

/s/ Joseph Rigler

 

 

Name: Joseph Rigler

 

 

Title: Managing Director B

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent, a Swingline Lender and a Lender

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

 

Name:

Robert P. Kellas

 

 

 

Title:

Executive Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Swingline Lender and a Lender,

 

 

 

 

 

 

By:

/s/ Yvonne Tran

 

 

 

Name:

Yvonne Tran

 

 

 

Title:

Associate

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

ING BANK N.V., DUBLIN BRANCH,

 

as a Swingline Lender and a Lender,

 

 

 

 

 

 

By:

/s/ Sean Hassett

 

 

 

Name:

Sean Hassett

 

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Shaun Hawley

 

 

 

Name:

Shaun Hawley

 

 

 

Title:

Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Swingline Lender and a Lender,

 

 

 

 

 

 

By:

/s/ Carolyn A. Kee

 

 

 

Name:

Carolyn A. Kee

 

 

 

Title:

Vice President

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Swingline Lender and a Lender,

 

 

 

 

 

 

By:

/s/ Matthew McLaurin

 

 

 

Name:

Matthew McLaurin

 

 

 

Title:

Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Jill Wong

 

 

Name:

Jill Wong

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Gordon Yip

 

 

Name:

Gordon Yip

 

 

Title:

Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a

 

Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name:

Ryan Durkin

 

 

Title:

Authorized Signatory

 

 

 

 

 

[for Lenders requiring two signature blocks]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK LTD., as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Donna DeMagistris

 

 

Name:

Donna DeMagistris

 

 

Title:

Authorized Signatory

 

 

 

 

 

[for Lenders requiring two signature blocks]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

MUFG BANK, LTD., as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Hill

 

 

Name:

Eric Hill

 

 

Title:

Authorized Signatory

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a

 

Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel Mattern

 

 

Name:

Daniel Mattern

 

 

Title:

Associate Director,
Standard Chartered Bank

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL

 

ASSOCIATION, as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Jerrod Clements

 

 

Name:

Jerrod Clements

 

 

Title:

Vice President

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Emma Clifford

 

 

Name:

Emma Clifford

 

 

Title:

Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

AUSTRALIA AND NEW ZEALAND

 

BANKING GROUP LIMITED, as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Grillo

 

 

Name:

Robert Grillo

 

 

Title:

Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK

 

BRANCH, as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond Qiao

 

 

Name:

Raymond Qiao

 

 

Title:

Executive Vice President

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a

 

Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Jill Manchir

 

 

Name:

Jill Manchir

 

 

Title:

Vice President

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Xavier Ruiz Sena

 

 

Name:

Xavier Ruiz Sena

 

 

Title:

Managing Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Paula J. Czach

 

 

Name:

Paula J. Czach

 

 

Title:

Managing Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as

 

a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Lisa DeCristofaro

 

 

Name:

Lisa DeCristofaro

 

 

Title:

SVP

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG, NEW YORK

 

BRANCH as a Lender,

 

 

 

 

 

 

 

 

 

By:

/s/ Ken Hamilton

 

 

Name:

Ken Hamilton

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Betsy Briggs

 

 

Name:

Betsy Briggs

 

 

Title:

Associate Director

 

[Signature Page to 364-Day Credit Agreement (Cummins 2018)]

 

--------------------------------------------------------------------------------


 

Schedule 2.01A

 

COMMITMENTS

 

 

 

Commitment

 

Percentage
of Total
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

132,000,000.00

 

8.8

%

Bank of America, N.A.

 

$

132,000,000.00

 

8.8

%

ING Bank N.V., Dublin Branch

 

$

132,000,000.00

 

8.8

%

Citibank, N.A.

 

$

132,000,000.00

 

8.8

%

HSBC Bank USA, National Association

 

$

132,000,000.00

 

8.8

%

Credit Agricole Corporate and Investment Bank

 

$

75,000,000.00

 

5.0

%

Goldman Sachs Bank USA

 

$

75,000,000.00

 

5.0

%

Mizuho Bank, Ltd.

 

$

75,000,000.00

 

5.0

%

MUFG Bank, Ltd.

 

$

75,000,000.00

 

5.0

%

Standard Chartered Bank

 

$

75,000,000.00

 

5.0

%

U.S. Bank National Association

 

$

75,000,000.00

 

5.0

%

Wells Fargo Bank, National Association

 

$

75,000,000.00

 

5.0

%

Australia and New Zealand Banking Group Limited

 

$

45,000,000.00

 

3.0

%

Bank of China, New York Branch

 

$

45,000,000.00

 

3.0

%

PNC Bank, National Association

 

$

45,000,000.00

 

3.0

%

Santander Bank, N.A.

 

$

45,000,000.00

 

3.0

%

The Bank of Nova Scotia

 

$

45,000,000.00

 

3.0

%

The Northern Trust Company

 

$

45,000,000.00

 

3.0

%

UniCredit Bank AG, New York Branch

 

$

45,000,000.00

 

3.0

%

Total

 

$

1,500,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------


 

Schedule 2.01B

 

SWINGLINE COMMITMENTS

 

 

 

Swingline Commitment

 

Percentage
of Total
Swingline Commitment

 

JPMorgan Chase Bank, N.A.

 

$

30,000,000.00

 

20.0

%

Bank of America, N.A.

 

$

30,000,000.00

 

20.0

%

ING Bank N.V., Dublin Branch

 

$

30,000,000.00

 

20.0

%

Citibank, N.A.

 

$

30,000,000.00

 

20.0

%

HSBC Bank USA, National Association

 

$

30,000,000.00

 

20.0

%

Total

 

$

150,000,000.00

 

100.0

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                                      ] (the “Assignor”) and
[                                      ] (the “Assignee”). Capitalized
definitional terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. The Assignee hereby
represents and warrants that it is not a Disqualified Institution.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

Cummins Inc., CMI Global Equity Holdings C.V., Cummins EMEA Holdings Limited,
and CMI Global Equity Holdings

 

--------------------------------------------------------------------------------

(1) Select as applicable.

 

A-1

--------------------------------------------------------------------------------


 

 

 

B.V.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the Administrative Agent under the Credit
Agreement

 

 

 

5.

Credit Agreement:

The 364-Day Credit Agreement dated as of August 22, 2018 among Cummins Inc., CMI
Global Equity Holdings C.V., Cummins EMEA Holdings Limited, CMI Global Equity
Holdings B.V., the Eligible Subsidiaries referred to therein, the Lenders from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent
and Swingline Lender, Bank of America, N.A., as Swingline Lender, ING Bank N.V.,
Dublin Branch, as Swingline Lender, Citibank, N.A., as Swingline Lender, HSBC
Bank USA, National Association, as Swingline Lender and the other agents parties
thereto

 

 

 

6.

Assigned Interest:

 

 

Aggregate Amount of

 

 

 

 

 

Commitment/Loans for all

 

Amount of

 

Percentage Assigned of

 

Lenders

 

Commitment/Loans Assigned

 

Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                           , 20    [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

--------------------------------------------------------------------------------

(2) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

A-2

--------------------------------------------------------------------------------


 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Consented to:]

 

 

 

[NAME OF SWINGLINE LENDER](3)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to:]

 

 

 

CUMMINS INC.(4)

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3) To be included if the consent of the Swingline Lenders is required pursuant
to Section 12.04(b) of the Credit Agreement.

 

(4) To be included if the consent of the Company is required pursuant to
Section 12.04(b) or (f) of the Credit Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1                               Assignor. The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent, any
arrangers or any other Lender and their respective Related Parties, and
(v) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement (including
Section 2.16 thereof), duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender and their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the

 

A-5

--------------------------------------------------------------------------------


 

Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or email shall be effective
as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

[FORM OF OPINION OF COMPANY’S EXTERNAL COUNSEL]

 

ATTORNEYS AT LAW

 

777 EAST WISCONSIN AVENUE

MILWAUKEE, WI 53202-5306

414.271.2400 TEL

414.297.4900 FAX

www.foley.com

 

CLIENT/MATTER NUMBER

089934-0809

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: Cummins Inc. External Counsel Legal Opinion Regarding the 364-Day Credit
Agreement

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Cummins Inc., an Indiana
corporation (the “Company”), its subsidiaries, CMI Global Equity Holdings C.V.,
Cummins EMEA Holdings Limited, and CMI Global Equity Holdings B.V.
(collectively, the “Original Subsidiary Borrowers”; the Original Subsidiary
Borrowers, together with the Company, the “Opinion Parties”, and individually,
an “Opinion Party”), in connection with, and give this opinion pursuant to,
Section 4.01(b) of the 364-Day Credit Agreement (the “Credit Agreement”) dated
as of the date hereof among the Opinion Parties, the Eligible Subsidiaries
referred to therein, the Lenders and Agents party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), and each promissory note (collectively, the “Notes”), if any, dated as
of the date hereof made by an Opinion Party and payable to the order of a
Lender. Except as otherwise indicated herein, capitalized definitional terms in
this opinion have the meanings set forth in the Credit Agreement. The Credit
Agreement and the Notes are referred to herein as the “Loan Documents.”

 

In connection with this opinion, we have examined originals, or copies certified
or otherwise identified to our satisfaction, of such documents, corporate
records, certificates and other instruments as we have deemed necessary or
appropriate for purposes of this opinion, including the Credit Agreement and the
Notes.

 

We note that various issues concerning certain corporate matters regarding the
Company are addressed in the opinion dated the date hereof of Sharon R. Barner,
counsel to the Company, and various issues concerning the Original Subsidiary
Borrowers under England and Wales law and Netherlands law are addressed in the
opinions dated the date hereof of Joseph Rigler, counsel to the Original
Subsidiary Borrowers, in each case separately provided to you in connection with
the Credit Agreement, and we express no opinion with respect to those matters
(and we have, with your permission, relied in this opinion on such opinions of
Sharon R. Barner

 

B-1-1

--------------------------------------------------------------------------------


 

and Joseph Rigler as to such matters without independent verification of the
substance of such opinions).

 

In rendering this opinion, we have, with your permission, and without
investigation, verification or inquiry, (i) relied as to all factual matters on
the representations, warranties and certifications of the parties set forth in
the Loan Documents and each of the certificates delivered pursuant thereto and
(ii) assumed that:

 

(a)                                 Each of the parties to the Loan Documents is
duly organized and validly existing under the laws of its jurisdiction of
organization;

 

(b)                                 Each of the parties to the Loan Documents
has the necessary right, power, and authority to execute and deliver, and
perform its obligations under, the Loan Documents; the transactions therein
contemplated have been duly authorized by all parties thereto; the Loan
Documents have been duly executed, delivered, and accepted by all parties
thereto; and the Loan Documents constitute the legal, valid, and binding
obligation of all parties thereto, other than the Opinion Parties;

 

(c)                                  There is no oral or written agreement,
understanding, course of dealing, or usage of trade that affects the rights and
obligations of the parties set forth in the Loan Documents or that would have an
effect on the opinions expressed herein; there are no judgments, decrees, or
orders that impair or limit the ability of any Opinion Party to enter into,
execute, and deliver and perform, observe, and be bound by the Loan Documents
and the transactions contemplated therein; all material terms and conditions of
the relevant transactions are correctly and completely reflected in the Loan
Documents and there has been no waiver of any of the provisions of the Loan
Documents by conduct of the parties or otherwise;

 

(d)                                 All natural persons who are signatories to
the Loan Documents or the other documents reviewed by us were legally competent
at the time of execution; all signatures on the Loan Documents and the other
documents reviewed by us are genuine; and the copies of all documents submitted
to us are accurate and complete, each such document that is original is
authentic, and each such document that is a copy conforms to an authentic
original;

 

(e)                                  The execution and delivery of, and
performance by each Opinion Party of its obligations under, the Loan Documents
do not: (i) constitute a breach or violation of the organizational documents of
such Opinion Party; (ii) result in a violation of any applicable law, statute,
or regulation; (iii) result in a violation of any judgment, order, writ,
injunction, decree, determination or award; or (iv) constitute an event of
default under or result in a breach or

 

B-1-2

--------------------------------------------------------------------------------


 

violation of any agreement or other instrument (a) which affects or purports to
affect the Opinion Parties’ rights to borrow money, or (b) violation of which
could have a material adverse effect on the property, financial condition, or
business operations of any Opinion Party; and

 

(f)                                   No authorization, consent, approval, or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required to be obtained or made by any Opinion Party for the
due execution and delivery of, or performance of their respective payment
obligations under, the Loan Documents except (i) such as have been duly obtained
or made and are in full force and effect, and (ii) those that may be required
under federal securities laws and regulations.

 

Based upon the foregoing, but subject to the assumptions, qualifications, and
limitations set forth herein, we are of the opinion that:

 

2.             The Loan Documents to which each Opinion Party is a party are the
valid and binding obligations of such Opinion Party enforceable against it in
accordance with their terms.

 

*          *          *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.            Our opinion is limited by:

 

(i)            Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, preference and other similar laws
and judicially developed doctrines relating to or affecting creditors’ or
secured creditors’ rights and remedies generally;

 

(ii)           General principles of equity, regardless of whether such
principles are considered in a proceeding in equity or at law, and limitations
on the availability of specific performance, injunctive relief, and other
equitable remedies; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel;

 

(iii)          The possibility that certain rights, remedies, waivers, and other
provisions of the Loan Documents may not be enforceable; nevertheless, such
unenforceability will not render the Credit Agreement invalid as a whole or
preclude (a) judicial enforcement of the obligations of the Opinion Parties to
repay the principal, together with interest thereon (to the extent not deemed a

 

B-1-3

--------------------------------------------------------------------------------


 

penalty), as provided in the Credit Agreement or (b) acceleration of the
obligations of the Opinion Parties to repay such principal, together with such
interest, upon a material default in a material provision of the Credit
Agreement; and

 

(iv)          Rights to indemnification which may be limited by applicable law
or equitable principles or otherwise unenforceable as against public policy.

 

B.            We express no opinion herein as to any provision in the Loan
Documents: (i) that relates to the subject matter jurisdiction of any federal
court of the United States of America, or any federal appellate court, to
adjudicate any controversy related to the Loan Documents, (ii) that contains a
waiver of an inconvenient forum, (iii) that relates to a right of set- off in
respect of purchases of interests in Loans or with respect to parties that may
not hold mutual debts, (iv) that provides for liquidated damages or (v) that
relates to the waiver of rights to jury trial.

 

C.            We have made no examination of, and express no opinion as to,
whether or not any Opinion Party is in compliance with any representations or
warranties, affirmative or negative covenants or other obligations contained in
the Loan Documents.

 

D.            We understand that you are satisfying yourselves as to the status
under Section 548 of the United States Bankruptcy Code and applicable state
fraudulent conveyance laws of the obligations of the Opinion Parties under the
Loan Documents and we express no opinion thereon.

 

E.            We express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Opinion Parties to the extent expressly set forth
herein) with any state, federal or other laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the Opinion Parties to the extent expressly set forth herein).

 

F.             We express no opinion herein as to: (i) securities or blue sky
laws or regulations or Federal Reserve Board margin regulations; (ii) antitrust
or unfair competition laws or regulations; (iii) zoning, land use, or
subdivision laws or regulations; (iv) labor, ERISA, pension or other employee
benefit laws or regulations; (v) tax, environmental, racketeering, or health and
safety laws or regulations; (vi) banking, insurance or tax laws or regulations;
(vii) public utility laws or regulations; (viii) laws, regulations or policies
relating to national or local emergencies; (ix) treaties with foreign nations or
local laws, regulations, or ordinances (whether or not created or enabled
through legislative action at the federal, state or regional level);
(x) anti-money laundering or anti-terrorism laws and regulations, including,
without limitation, the USA PATRIOT Act (Title III of Public L. 107-56), the
Bank Secrecy Act, and Executive Order 13224 of September 23, 2001 Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit or Support Terrorism (66 Fed. Reg. 49079 (2001) and any other United
States Executive Orders)); (xi) the Foreign Assistance Act; (xii) the Trading
with the Enemy Act, the International Emergency Economic Powers Act, any other
laws regarding sanctions or export limitations or controls, or any regulations
issued thereunder, including, without limitation, regulations of the Office of
Foreign Assets Control; (xiii) the Foreign Corrupt

 

B-1-4

--------------------------------------------------------------------------------


 

Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in our experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

G.            We express no opinion as to whether a federal or state court
outside the State of New York will give effect to the New York choice of law
provisions in the Loan Documents.

 

H.            We express no opinion as to the Opinion Parties’ acknowledgment
and consent to, and agreement to be bound by, the application of Write-Down and
Conversion Powers by an EEA Resolution Authority or the effects of any Bail-In
Action with respect to an EEA Financial Institution.

 

The opinions expressed herein are limited to the federal laws of the United
States and the laws of the State of New York in effect on the date hereof as
they presently apply, and we express no opinion herein as to the laws of any
other jurisdiction. These opinions are given as of the date hereof, they are
intended to apply only to those facts and circumstances that exist as of the
date hereof, and we assume no obligation or responsibility to update or
supplement these opinions to reflect any facts or circumstances that may
hereafter come to our attention or any changes in laws that may hereafter occur,
or to inform the addressees or any other party of any change in circumstances
occurring after the date hereof that would alter the opinions rendered herein.

 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under the Credit Agreement or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without our prior written consent. Notwithstanding the
foregoing, this opinion may be disclosed to but not relied upon by any Affiliate
of a Lender and this opinion may also be disclosed to and relied upon by (i) any
assignee of any Lender pursuant to the terms of the Credit Agreement and
(ii) any participant in all or a portion of a Lender’s rights and/or obligations
under the Credit Agreement; in each case on the condition that such reliance
must be reasonable under the circumstances existing at the time of reliance,
including any changes in fact or law, or any other developments known or
reasonably knowable at such time.

 

 

Very truly yours,

 

 

 

FOLEY & LARDNER LLP

 

B-1-5

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

[FORM OF OPINION OF INTERNAL COUNSEL FOR THE COMPANY]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re: Cummins Inc. Internal Counsel Legal Opinion Regarding the 364-Day Credit
Agreement

 

Ladies and Gentlemen:

 

Reference is made to the 364-Day Credit Agreement dated as of the date hereof
(the “Credit Agreement”), among Cummins Inc., an Indiana corporation (the
“Company”), its subsidiaries, CMI Global Equity Holdings C.V., Cummins EMEA
Holdings Limited, and CMI Global Equity Holdings B.V. (collectively, the
“Original Subsidiary Borrowers” and, together with the Company, the “Credit
Parties”), the Eligible Subsidiaries referred to therein, the Lenders and Agents
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). This opinion is being delivered to you
pursuant to Section 4.01(b) of the Credit Agreement. The opinions expressed
herein are as of the date hereof and limited to the laws of the State of Indiana
and the federal laws of the United States. Capitalized, definitional terms used
but not defined herein have the meanings assigned to them in the Credit
Agreement.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to the Credit Parties, and various issues concerning the Original
Subsidiary Borrowers under England and Wales law and Netherlands law are
addressed in the opinions dated the date hereof of Joseph Rigler, counsel to the
Original Subsidiary Borrowers, in each case separately provided to you in
connection with the Credit Agreement. I express no opinion with respect to those
matters, and I have, with your permission, relied in this opinion on such
opinions of Foley & Lardner LLP and Joseph Rigler as to such matters without
independent verification of the substance of such opinions.

 

As Vice President and General Counsel of the Company, I advise you that, in my
opinion:

 

1.             The Company is a corporation duly organized, validly existing and
in good standing under the laws of Indiana; the Company is duly qualified as a
foreign corporation and in good standing in every other jurisdiction where such
qualification is required, except where the failure so to qualify could not
reasonably be expected to result in a Material Adverse Effect.

 

B-2-1

--------------------------------------------------------------------------------


 

2.             The Company has all requisite power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, except where the failure to have such power and
authority could not reasonably be expected to result in a Material Adverse
Effect; the Company has the power and authority to execute, deliver and perform
its obligations under the Loan Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party, and to make the
contemplated borrowings thereunder; and the Company has duly executed and
delivered the Credit Agreement.

 

3.             The Transactions (a) have been duly authorized by all requisite
corporate action (including any stockholder action, if required) on the part of
the Company and (b) will not (i) materially violate any provision of law,
statute, rule or regulation applicable to the Company, (ii) to the best of my
knowledge, materially violate any order of any Governmental Authority having
applicability to the Company, (iii) materially violate any provision of the
Restated Articles of Incorporation or By-laws of the Company, (iv) to the best
of my knowledge, constitute a material default under any material indenture or
loan or credit agreement, or any other material agreement or instrument, to
which the Company is a party or by which its properties may be bound or
(v) result in the creation or imposition of any Lien upon any property or assets
of the Company (except as may be required under any Loan Document). The Company
is not in material default under or in material violation of its Restated
Articles of Incorporation or its By-laws or any such law, rule, regulation,
order, writ, judgment, decree, determination, award, or material agreement
pertaining to borrowed money or similar instrument.

 

The opinion expressed in paragraph 3 above does not extend to compliance by the
Company with any financial covenants or ratios or similar provisions requiring
financial calculations, or any restriction or limitation expressed as an amount
or percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the Company is party or by which its properties may be
bound.

 

4.             No action, consent or approval of, registration or filing with or
other action by any Governmental Authority, including, without limitation, the
Securities and Exchange Commission (other than (a) routine disclosure or
informational filings and (b) such as have been duly obtained or made and are in
full force and effect), is or will be required in connection with the execution,
delivery and performance by the Company of the Loan Documents or the
contemplated borrowings thereunder.

 

5.             There are no actions, suits, proceedings or governmental
investigations at law or in equity or by or before any Governmental Authority
pending or, to the best of my knowledge, threatened in writing against the
Company or any of its assets (a) which involve the Loan Documents or the
Transactions or (b) as to which there is a reasonable possibility of an adverse
determination which could, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

6.             None of the Credit Parties is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended or (b) subject to

 

B-2-2

--------------------------------------------------------------------------------


 

any other applicable regulatory scheme which restricts its ability to incur the
indebtedness to be incurred under the Loan Documents.

 

7.             The making of the Loans under the Credit Agreement and the use of
the proceeds thereof as contemplated by the Credit Agreement will not violate or
be inconsistent with any of the provisions of Regulation U or Regulation X of
the Board.

 

*          *          *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.            With respect to my opinions in paragraphs 3 and 4, I express no
opinion as to compliance by the Company with federal or state laws, statutes,
and regulations generally applicable to the conduct of its business or as to
consents, approvals, or other actions by federal or state regulatory authorities
generally required for the conduct of its business.

 

B.            I express no opinion as to the effect on the opinions expressed
herein of (i) the compliance or non-compliance of any party to the Loan
Documents (other than the Company to the extent set forth herein) with any
state, federal or other laws or regulations applicable to it or (ii) the legal
or regulatory status or the nature of the business of any party (other than the
Company to the extent expressly set forth herein).

 

C.            I express no opinion herein as to: (i) except as expressly set
forth herein, securities or blue sky laws or regulations or Federal Reserve
Board margin regulations; (ii) antitrust or unfair competition laws or
regulations; (iii) zoning, land use, or subdivision laws or regulations;
(iv) labor, ERISA, pension or other employee benefit laws or regulations;
(v) tax, environmental, racketeering, or health and safety laws or regulations;
(vi) banking, insurance or tax laws or regulations; (vii) public utility laws or
regulations; (viii) laws, regulations or policies relating to national or local
emergencies; (ix) treaties with foreign nations or local laws, regulations, or
ordinances (whether or not created or enabled through legislative action at the
federal, state or regional level); (x) anti-money laundering or anti-terrorism
laws and regulations, including, without limitation, the USA PATRIOT Act (Title
III of Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt
Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in my experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

D.            I express no opinion as to the Credit Parties’ acknowledgment and
consent to, and agreement to be bound by, the application of Write-Down and
Conversion Powers by an

 

B-2-3

--------------------------------------------------------------------------------


 

EEA Resolution Authority or the effects of any Bail-in Action with respect to an
EEA Financial Institution.

 

[Remainder of page intentionally left blank]

 

B-2-4

--------------------------------------------------------------------------------


 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.
This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement, and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

 

Very truly yours,

 

 

 

 

 

Sharon R. Barner

 

B-2-5

--------------------------------------------------------------------------------


 

EXHIBIT B-3A

 

[FORM OF OPINION OF COUNSEL FOR ORIGINAL

SUBSIDIARY BORROWERS (UK)]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re:                             Cummins EMEA Holdings Limited Internal Counsel
Legal Opinion Regarding the 364-Day Credit Agreement

 

Ladies and Gentlemen:

 

I am Counsel to Cummins EMEA Holdings Limited, a company incorporated under the
laws of the jurisdiction of England and Wales (the “UK Original Subsidiary
Borrower”), and give this opinion pursuant to Section 4.01(b) of the 364-Day
Credit Agreement (the “Credit Agreement”) dated as of the date hereof among
Cummins Inc., an Indiana corporation, the UK Original Subsidiary Borrower, CMI
Global Equity Holdings C.V., and CMI Global Equity Holdings B.V., each a company
organized under the laws of the jurisdiction of the Netherlands (the
“Netherlands Original Subsidiary Borrowers”), the Eligible Subsidiaries referred
to therein, the Lenders and Agents party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent (in such capacity, the “Administrative Agent”). The
opinions expressed herein are as of the date hereof and limited to the laws of
England and Wales. Except as otherwise indicated herein, capitalized
definitional terms in this opinion have the meanings set forth in the Credit
Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the UK Original Subsidiary Borrower, and nothing has
come to my attention leading me to question the accuracy of such information.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrower and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner counsel to Cummins Inc., in each case separately
provided to you in connection with the Credit Agreement, and I express no
opinion with respect to those matters (and I have, with your permission, relied
in this opinion on such opinions of Foley & Lardner LLP and Sharon R. Barner as
to such matters without independent verification of the substance of such
opinions).

 

B-3A-1

--------------------------------------------------------------------------------


 

Upon the basis of the foregoing, I am of the opinion:

 

1.                                      THAT the UK Original Subsidiary
Borrower:

 

(a)                                 is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of England and
Wales; and

(b)                                 is a Wholly-Owned Consolidated Subsidiary;

 

2.                                      THAT the UK Original Subsidiary Borrower
has the corporate or limited partnership, as applicable, power to execute and
perform the Credit Agreement by authority of its Memorandum and Articles of
Association;

 

3.                                      THAT the UK Original Subsidiary Borrower
has duly executed and delivered the Credit Agreement;

 

4.                                      THAT by virtue of board resolutions
passed by the directors of the UK Original Subsidiary Borrower:

 

(a)                                 execution by, and delivery of and
performance of, its obligations under the Credit Agreement has been duly
approved;

(b)                                 the Credit Agreement shall be construed in
accordance with and governed by the law of the State of New York, USA; and

(c)                                  Cummins Inc. has been validly appointed by
the UK Original Subsidiary Borrower for the service and/or enforcement of
judgment in respect of the Credit Agreement;

 

5.                                      THAT execution and delivery of and
performance of the UK Original Subsidiary Borrower’s obligations under the
Credit Agreement would not materially violate any law, statute, regulation or
constitutive documents of the UK Original Subsidiary Borrower (including its
Memorandum and Articles of Association);

 

6.                                      THAT execution and delivery of and
performance of the UK Original Subsidiary Borrower’s obligations under the
Credit Agreement would not constitute a material breach of a material contract
currently binding upon the UK Original Subsidiary Borrower;

 

7.                                      THAT no requirement exists for the
Credit Agreement to be registered with, nor sanction or consent obtained from,
any regulatory body;

 

8.                                      AND THAT to the best of my knowledge
after due inquiry, no stamp duty, registration tax or similar documentary tax or
charge is required to be paid in England and Wales in respect of the execution
and delivery and/or enforcement by legal proceedings of the Loan Documents
and/or the performance by the UK Original Subsidiary Borrower of its obligations
under the Loan Documents.

 

*            *            *

 

B-3A-2

--------------------------------------------------------------------------------


 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

A.                                    With respect to my opinions in paragraphs
5 and 7, I express no opinion as to compliance by the UK Original Subsidiary
Borrower with laws, statutes, and regulations generally applicable to the
conduct of its business or as to consents, approvals, or other actions by
regulatory authorities generally required for the conduct of its business.

 

B.                                    With respect to my opinion in paragraph
6, I express no opinion as to compliance by the UK Original Subsidiary Borrower
with any financial covenants or ratios or similar provisions requiring financial
calculations, or any restriction or limitation expressed as an amount or
percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which the UK Original Subsidiary Borrower is party or by which
its properties may be bound.

 

C.                                    I express no opinion as to the effect on
the opinions expressed herein of (i) the compliance or non-compliance of any
party to the Loan Documents (other than the UK Original Subsidiary Borrower to
the extent set forth herein) with any laws or regulations applicable to it or
(ii) the legal or regulatory status or the nature of the business of any party
(other than the UK Original Subsidiary Borrower to the extent expressly set
forth herein).

 

D.                                    I express no opinion herein as to:
(i) securities or blue sky laws or regulations or Federal Reserve Board margin
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
pension or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; (vi) banking, insurance
or tax laws or regulations; (vii) public utility laws or regulations;
(viii) laws, regulations or policies relating to national or local emergencies;
(ix) treaties with foreign nations or local laws, regulations, or ordinances
(whether or not created or enabled through legislative action at the federal,
state or regional level); (x) anti-money laundering or anti-terrorism laws and
regulations, including, without limitation, the USA PATRIOT Act (Title III of
Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt
Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in my experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

E.                                     I express no opinion as to the UK
Original Subsidiary Borrower’s acknowledgment and consent to, and agreement to
be bound by, the application of Write-Down

 

B-3A-3

--------------------------------------------------------------------------------


 

and Conversion Powers by an EEA Resolution Authority or the effects of any
Bail-in Action with respect to an EEA Financial Institution.

 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 

[Remainder of page intentionally left blank]

 

B-3A-4

--------------------------------------------------------------------------------


 

This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

 

 

Yours faithfully,

 

 

 

 

 

Joseph Rigler

 

B-3A-5

--------------------------------------------------------------------------------


 

EXHIBIT B-3B

 

[FORM OF OPINION OF COUNSEL FOR ORIGINAL

SUBSIDIARY BORROWERS (NL)]

 

August 22, 2018

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

and the Lenders

 

Re:                             CMI Global Equity Holdings C.V. and CMI Global
Equity Holdings B.V. Internal Counsel Legal Opinion Regarding the 364-Day Credit
Agreement

 

Ladies and Gentlemen:

 

I am Counsel to CMI Global Equity Holdings C.V. and CMI Global Equity Holdings
B.V., each a company organized under the laws of the jurisdiction of the
Netherlands (the “Netherlands Original Subsidiary Borrowers”), and give this
opinion pursuant to Section 4.01(b) of the 364-Day Credit Agreement (the “Credit
Agreement”) dated as of the date hereof among Cummins Inc., an Indiana
corporation, the Netherlands Original Subsidiary Borrowers and Cummins EMEA
Holdings Limited, a company incorporated under the laws of the jurisdiction of
England and Wales (the “UK Original Subsidiary Borrower”), the Eligible
Subsidiaries referred to therein, the Lenders and Agents party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”). The opinions expressed herein are as of the date hereof
and limited to the laws of the Netherlands. Except as otherwise indicated
herein, capitalized definitional terms in this opinion have the meanings set
forth in the Credit Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of the Netherlands Original Subsidiary Borrowers, and
nothing has come to my attention leading me to question the accuracy of such
information.

 

I note that various issues concerning certain enforceability matters under New
York law are addressed in the opinion dated the date hereof of Foley & Lardner
LLP, counsel to Cummins Inc. and the UK Original Subsidiary Borrower and the
Netherlands Original Subsidiary Borrowers, and various issues concerning certain
corporate matters regarding Cummins Inc. are addressed in the opinion dated the
date hereof of Sharon R. Barner, counsel to Cummins Inc., in each case
separately provided to you in connection with the Credit Agreement, and I
express no opinion with respect to those matters (and I have, with your
permission, relied in this opinion on

 

B-3B-1

--------------------------------------------------------------------------------


 

such opinions of Foley & Lardner LLP and Sharon R. Barner as to such matters
without independent verification of the substance of such opinions).

 

Upon the basis of the foregoing, I am of the opinion:

 

1.                                      THAT each Netherlands Original
Subsidiary Borrower:

 

(a)                                 is a company duly organized, validly
existing and in good standing under the laws of the jurisdiction of the
Netherlands: and

(b)                                 is a Wholly-Owned Consolidated Subsidiary;

 

2.                                      THAT each Netherlands Original
Subsidiary Borrower has the corporate power to execute and perform the Credit
Agreement;

 

3.                                      THAT each Netherlands Original
Subsidiary Borrower has duly executed and delivered the Credit Agreement;

 

4.                                      THAT by virtue of board resolutions
passed by the directors of each of the Netherlands Original Subsidiary
Borrowers:

 

(a)                                 execution by, and delivery of and
performance of, its obligations under the Credit Agreement has been duly
approved;

(b)                                 the Credit Agreement shall be construed in
accordance with and governed by the law of the State of New York, USA; and

(c)                                  Cummins Inc. has been validly appointed by
each of the Netherlands Original Subsidiary Borrowers for the service and/or
enforcement of judgment in respect of the Credit Agreement;

 

5.                                      THAT execution and delivery of and
performance of each of the Netherlands Original Subsidiary Borrowers’
obligations under the Credit Agreement would not materially violate any law,
statute, regulation or constitutive documents of such Netherlands Original
Subsidiary Borrower (including its Articles of Association);

 

6.                                      THAT execution and delivery of and
performance of each of the Netherlands Original Subsidiary Borrowers’
obligations under the Credit Agreement would not constitute a material breach of
a material contract currently binding upon the Netherlands Original Subsidiary
Borrowers;

 

7.                                      AND THAT no requirement exists for the
Credit Agreement to be registered with, nor sanction or consent obtained from,
any regulatory body.

 

*            *            *

 

The foregoing opinions are subject to the following additional assumptions and
qualifications:

 

B-3B-2

--------------------------------------------------------------------------------


 

A.                                    With respect to my opinions in paragraphs
5 and 7, I express no opinion as to compliance by each of the Netherlands
Original Subsidiary Borrowers with laws, statutes, and regulations generally
applicable to the conduct of its business or as to consents, approvals, or other
actions by regulatory authorities generally required for the conduct of its
business.

 

B.                                    With respect to my opinion in paragraph
6, I express no opinion as to compliance by the Netherlands Original Subsidiary
Borrowers with any financial covenants or ratios or similar provisions requiring
financial calculations, or any restriction or limitation expressed as an amount
or percentage, or determinations to ascertain whether there is any breach of or
default under any such provisions, or restricted payments test contained in any
indenture or loan or credit agreement, or other material agreement or
instrument, to which any of the Netherlands Original Subsidiary Borrowers is
party or by which its properties may be bound.

 

C.                                    I express no opinion as to the effect on
the opinions expressed herein of (i) the compliance or non-compliance of any
party to the Loan Documents (other than the Netherlands Original Subsidiary
Borrowers to the extent set forth herein) with any laws or regulations
applicable to it or (ii) the legal or regulatory status or the nature of the
business of any party (other than the Netherlands Original Subsidiary Borrowers
to the extent expressly set forth herein).

 

D.                                    I express no opinion herein as to:
(i) securities or blue sky laws or regulations or Federal Reserve Board margin
regulations; (ii) antitrust or unfair competition laws or regulations;
(iii) zoning, land use, or subdivision laws or regulations; (iv) labor, ERISA,
pension or other employee benefit laws or regulations; (v) tax, environmental,
racketeering, or health and safety laws or regulations; (vi) banking, insurance
or tax laws or regulations; (vii) public utility laws or regulations;
(viii) laws, regulations or policies relating to national or local emergencies;
(ix) treaties with foreign nations or local laws, regulations, or ordinances
(whether or not created or enabled through legislative action at the federal,
state or regional level); (x) anti-money laundering or anti-terrorism laws and
regulations, including, without limitation, the USA PATRIOT Act (Title III of
Public L. 107-56), the Bank Secrecy Act, and Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg. 49079 (2001)
and any other United States Executive Orders)); (xi) the Foreign Assistance Act;
(xii) the Trading with the Enemy Act, the International Emergency Economic
Powers Act, any other laws regarding sanctions or export limitations or
controls, or any regulations issued thereunder, including, without limitation,
regulations of the Office of Foreign Assets Control; (xiii) the Foreign Corrupt
Practices Act or any regulations issued thereunder; (xiv) possible judicial
deference to the laws of sovereign states or the actions of foreign government
authorities; (xv) criminal and civil forfeiture laws; (xvi) compliance with
fiduciary duty requirements; or (xvii) any laws which in my experience are not
customarily applicable to transactions of the type contemplated by the Loan
Documents.

 

E.                                     I express no opinion as to the
Netherlands Original Subsidiary Borrowers’ acknowledgment and consent to, and
agreement to be bound by, the application of Write-Down and Conversion Powers by
an EEA Resolution Authority or the effects of any Bail-in Action with respect to
an EEA Financial Institution.

 

B-3B-3

--------------------------------------------------------------------------------


 

This opinion is limited to the matters set forth herein, and no opinion may be
inferred or implied beyond the matters expressly contained herein. Except as
expressly set forth herein, this opinion is being provided solely for the
purpose of complying with the requirements of Section 4.01(b) of the Credit
Agreement and is being rendered solely for the benefit of the addressees hereof.

 

[Remainder of page intentionally left blank]

 

B-3B-4

--------------------------------------------------------------------------------


 

This opinion may not be used or relied upon for any other purpose, relied upon
by any other party, or filed with or disclosed to any governmental authority
other than a court in connection with the enforcement or protection of the
rights or remedies of any Lender under any of the Loan Documents or to a banking
examiner or regulator in connection with an examination of any Lender by such
governmental authority, without my prior written consent. Notwithstanding the
foregoing, this opinion may also be disclosed to and relied upon by (i) Foley &
Lardner LLP in connection with their issuance of their opinion referred to
above, (ii) any assignee of any Lender pursuant to the terms of the Credit
Agreement and (iii) any participant in all or a portion of a Lender’s rights
and/or obligations under the Credit Agreement; in each case, with respect to
clauses (ii) and (iii), on the condition that such reliance must be reasonable
under the circumstances existing at the time of reliance, including any changes
in fact or law, or any other developments known or reasonably knowable at such
time.

 

 

 

Yours faithfully,

 

 

 

 

 

Joseph Rigler

 

B-3B-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF OPINION OF COUNSEL FOR AN ELIGIBLE SUBSIDIARY]

 

To the Lenders and the Administrative Agent

Referred to Below

 

Dear Sirs:

 

I am counsel to [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation]
corporation (the “Borrower”) and give this opinion pursuant to Section 4.03 of
the 364-Day Credit Agreement (the “Credit Agreement”) dated as of August 22,
2018 among Cummins Inc., the other Borrowers and the Lenders and Agents party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent. Terms defined in
the Credit Agreement are used herein as therein defined. The opinions expressed
herein are as of the date hereof and limited to the laws of [applicable
jurisdiction].

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion and I have made inquiries to the extent I believe reasonable. I have
relied upon representations made to me by one or more officers, employees or
other representatives of [Eligible Subsidiary], and nothing has come to my
attention leading me to question the accuracy of such information.

 

Upon the basis of the foregoing, I am of the opinion that:(5)

 

1.                                      The [Eligible Subsidiary] (a) is a [form
of entity] duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and (b) is a Wholly-Owned Consolidated
Subsidiary.

 

2.                                      The Transactions and the execution and
delivery by [Eligible Subsidiary] of its Election to Participate and the
performance by [Eligible Subsidiary] of the Credit Agreement, (a) have been duly
authorized by all requisite [corporate] (including any requisite [stockholder]
action) and (b) will not (i) materially violate any provision of law, statute,
rule or regulation, or of the certificate or articles of incorporation or other
constitutive documents or bylaws of [Eligible Subsidiary], (ii) materially
violate any order of any Governmental Authority or (iii) materially violate any
provision of any material indenture, agreement or other instrument to which the
[Eligible Subsidiary] is a party or by which it or any of its property is or may
be bound, (iv) be in material conflict with, result in a material breach of or
constitute (alone or with notice or lapse of time or both) a material default
under any such indenture, agreement or other

 

--------------------------------------------------------------------------------

(5) Opinions subject to customary assumptions and qualifications.

 

C-1

--------------------------------------------------------------------------------


 

instrument or (v) result in the creation or imposition of any Lien upon any
property or assets of [Eligible Subsidiary] (other than under any Loan
Document).

 

3.                                      No action, consent or approval of,
registration or filing with or other action by any Governmental Authority,
including, without limitation, the Securities and Exchange Commission (other
than routine disclosure or informational filing), except such as will have been
made or obtained on or before the date hereof and will be in full force and
effect, is or will be required in connection with the execution, delivery and
performance by [Eligible Subsidiary] of the Loan Documents to which it is a
party or the contemplated borrowings thereunder.

 

4.                                      [Eligible Subsidiary] is not (a) an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended or (b) subject to any other
applicable regulatory scheme which restricts its ability to incur the
indebtedness to be incurred under the Loan Documents.

 

5.                                      [Eligible Subsidiary’s] Election to
Participate, and the Credit Agreement constitutes a legal, valid and binding
obligation of such [Eligible Subsidiary] enforceable against such [Eligible
Subsidiary] in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

6.                                      To the best of my knowledge after due
inquiry, except as disclosed in such Election to Participate, no stamp duty,
registration tax or similar documentary tax or charge is required to be paid in
[applicable jurisdiction] in respect of the execution and delivery and/or
enforcement by legal proceedings of [Eligible Subsidiary’s] Election to
Participate and/or the performance by [Eligible Subsidiary] of its obligations
under the Loan Documents.

 

 

Very truly yours,

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] ELECTION TO PARTICIPATE

 

, 201    

 

JPMorgan Chase Bank, N.A., as

Administrative Agent for

the Lenders party to the Credit

Agreement referred to below

 

Dear Sirs:

 

Reference is made to the 364-Day Credit Agreement dated as of August 22, 2018
among Cummins Inc., the other Borrowers and the Lenders and Agents described
therein and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended from time to time, the “Credit Agreement”). Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.

 

The undersigned, [Name of Eligible Subsidiary], a [Jurisdiction of Incorporation
or Formation] [form of entity], hereby elects to be an Eligible Subsidiary for
purposes of the Credit Agreement, effective from the date hereof until an
Election to Terminate shall have been delivered on behalf of the undersigned in
accordance with the Credit Agreement. The undersigned confirms that the
representations and warranties set forth in Article 10 of the Credit Agreement
are true and correct as to the undersigned as of the date hereof, and the
undersigned agrees to perform all the obligations of an Eligible Subsidiary
under, and to be bound in all respects by the terms of, the Credit Agreement,
including without limitation Section 12.09 thereof, as if the undersigned were a
signatory party thereto.

 

[Tax disclosure pursuant to Section 10.04]

 

The address to which all notices to the undersigned under the Credit Agreement
should be directed is:

 

[Address]

 

D-1

--------------------------------------------------------------------------------


 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The undersigned confirms that [Name of Eligible Subsidiary] is an Eligible
Subsidiary for purposes of the Credit Agreement described above.

 

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Receipt of the above Election to Participate is acknowledged on and as of the
date set forth above.

 

 

JPMORGAN CHASE BANK, N.A.

 

     as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] ELECTION TO TERMINATE

 

, 201   

 

JPMorgan Chase Bank, N.A., as

Administrative Agent for

the Lenders party to the Credit

Agreement referred to below

 

Dear Sirs:

 

Reference is made to the 364-Day Credit Agreement dated as of August 22, 2018
among Cummins Inc., the other Borrowers and the Lenders and Agents described
therein and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended from time to time, the “Credit Agreement”). Terms not defined herein
which are defined in the Credit Agreement have for purposes hereof the meanings
provided therein.

 

The undersigned, [Name of Eligible Subsidiary/Original Subsidiary Borrower], a
[Jurisdiction of Incorporation or Formation] [form of entity], hereby elects to
terminate its status as an [Eligible Subsidiary][Original Subsidiary Borrower]
for purposes of the Credit Agreement, effective as of the date hereof. The
undersigned represents and warrants that all principal and interest on all Loans
made to the undersigned and all other amounts payable by the undersigned
pursuant to the Credit Agreement have been paid in full on or before the date
hereof. Notwithstanding the foregoing, this Election to Terminate shall not
affect any obligation of the undersigned heretofore incurred under the Credit
Agreement.

 

This instrument shall be construed in accordance with and governed by the
internal laws of the State of New York.

 

 

Very truly yours,

 

 

 

[NAME OF ELIGIBLE

 

SUBSIDIARY/ORIGINAL SUBSIDIARY BORROWER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-1

--------------------------------------------------------------------------------


 

The undersigned confirms that the status of [Name of Eligible
Subsidiary/Original Subsidiary Borrower] as an [Eligible Subsidiary][Original
Subsidiary Borrower] for purposes of the Credit Agreement described above is
terminated as of the date hereof.

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Receipt of the above Election to Terminate is acknowledged on and as of the date
set forth above.

 

 

JPMORGAN CHASE BANK, N.A., as

 

     Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] COMPLIANCE CERTIFICATE

 

[Letterhead of Cummins Inc.]

 

Agreement:

 

364-Day Credit Agreement

 

 

 

Date of Agreement:

 

August 22, 2018

 

 

 

Description:

 

364-Day Multicurrency Revolving Facility

 

 

 

Relevant Section:

 

Section 5.04(c) of the Credit Agreement requires a Financial Officer’s
certificate to be delivered with quarterly and annual financial statements

 

 

 

Date of financial statements:

 

[                    ]

 

 

 

Date of Certification:

 

[                    ]

 

Certification:

 

I [                             ], the
[                                                                 ] of Cummins
Inc., certify that no Default as defined in the Credit Agreement has occurred
[other than those set forth in Schedule [    ] hereto, as to which the
corrective actions set forth in such Schedule are being or are proposed to be
taken].

 

I further certify the following statement of position relative to Section 7.01
of the Credit Agreement, as more fully set forth on Annex 1 hereto:

 

1.              The ratio of Total Debt to Consolidated Total Capital as of the
last day of the most recently ended fiscal quarter was [    ] to 1.0.

 

Information required to be delivered pursuant to Section 5.04(a), (b) and (d) of
the Credit Agreement has been posted to the Company’s website at www.cummins.com
and at the Edgar Database at www.sec.gov.

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

F-1

--------------------------------------------------------------------------------


 

ANNEX 1

 

Credit Agreement

Dated as of August 22, 2018

 

1.              Debt to Total Capital (Section 7.01)

 

(1) TOTAL DEBT(6) determined as of the last day of the most recently ended
fiscal quarter

 

= $

 

 

 

(2) CONSOLIDATED TOTAL CAPITAL(7) determined as of the last day of the most
recently ended fiscal quarter

 

= $

 

 

 

RATIO OF (1) TOTAL DEBT TO (2) CONSOLIDATED TOTAL CAPITAL

 

= [   ] to 1.0

 

 

 

REQUIRED RATIO

 

< 0.65 to 1.0

 

--------------------------------------------------------------------------------

(6) All indebtedness for borrowed money of the Company and its Subsidiaries,
Consolidated in accordance with GAAP, excluding, for the avoidance of doubt,
intercompany indebtedness.

 

(7) The sum of (a) Total Debt (item 1 above) plus (b) consolidated shareholders’
equity of the Company and its Subsidiaries (including, for the avoidance of
doubt, noncontrolling interests), Consolidated in accordance with GAAP
(excluding for this purpose the impact of accumulated other comprehensive income
or loss).

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

 

COMMITMENT INCREASE SUPPLEMENT

 

COMMITMENT INCREASE SUPPLEMENT, dated                                           
(this “Supplement”), to the 364-Day Credit Agreement dated as of August 22, 2018
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cummins Inc. (the “Borrower”), the Subsidiary Borrowers
referred to under the Credit Agreement, the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., Bank of America, N.A., ING
Bank N.V., Dublin Branch, Citibank, N.A. and HSBC Bank USA, National
Association, as Swingline Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the Borrower has
the right, subject to the terms and conditions thereof, to effectuate from time
to time an increase in the aggregate Commitments under the Credit Agreement by
requesting any Lender to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the aggregate Commitments pursuant to such
Section 2.25(a); and

 

WHEREAS, pursuant to Section 2.25(a) of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall have its Commitment increased by $
                  , thereby making the aggregate amount of its total Commitment
equal to $                              .

 

2.                                      The Borrower hereby represents and
warrants that the conditions set forth in Section 4.02 of the Credit Agreement
are satisfied (with all references in such paragraphs to a Borrowing deemed to
be references to this commitment increase) on and as of the date hereof.

 

3.                                      Capitalized definitional terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

4.                                      The undersigned Increasing Lender may
not assign any of its rights and obligations under this Supplement except in
accordance with the provisions of Section 12.04 of the Credit Agreement.

 

G-1

--------------------------------------------------------------------------------


 

5.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

6.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF INCREASING LENDER],

 

 

as “Increasing Lender”

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF NEW LENDER SUPPLEMENT]

 

NEW LENDER SUPPLEMENT

 

NEW LENDER SUPPLEMENT, dated                                              (this
“Supplement”), to the 364-Day Credit Agreement dated as of August 22, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Cummins Inc. (the “Borrower”), the Subsidiary Borrowers
referred to under the Credit Agreement, the lenders from time to time party
thereto (the “Lenders”), JPMorgan Chase Bank, N.A., Bank of America, N.A., ING
Bank N.V., Dublin Branch, Citibank, N.A., and HSBC Bank USA, National
Association, as Swingline Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Credit Agreement provides in Section 2.25(c) thereof that any bank,
financial institution or other entity may make Commitments under the Credit
Agreement subject to the approval of the Borrower, each Swingline Lender and the
Administrative Agent, by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned New Lender was not an original party to the Credit
Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned New Lender agrees to be
bound by the provisions of the Credit Agreement and agrees that it shall, on the
date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
of $                              .

 

2.                                      The undersigned New Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered or made
available pursuant to Section 5.04 thereof, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the

 

H-1

--------------------------------------------------------------------------------


 

Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are incidental thereto;
and (e) agrees that it will be bound by the provisions of the Credit Agreement
and any other Loan Document to which it is a party and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement or any other Loan Document are required to be performed by it as a
Lender.

 

3.                                      The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

[ADDRESS](8)

 

4.                                      The Borrower hereby represents and
warrants that the conditions set forth in Section 4.02 of the Credit Agreement
are satisfied (with all references in such paragraphs to a Borrowing deemed to
be references to this Commitment) on and as of the date hereof.

 

5.                                      Capitalized definitional terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.

 

6.                                      The undersigned New Lender may not
assign any of its rights and obligations under this Supplement except in
accordance with the provisions of Section 12.04 of the Credit Agreement.

 

7.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

8.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------

(8) New Lender to provide address.

 

H-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

[INSERT NAME OF NEW LENDER],

 

 

as “New Lender”

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

 

 

CUMMINS INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

H-3

--------------------------------------------------------------------------------